Exhibit 10.1

 

 

 

 

 

CREDIT AGREEMENT

 

By and Between

 

LILIS ENERGY, INC.,
a Nevada corporation

 

and

 

HEARTLAND BANK

 

Dated as of January 8, 2015

 

 

 

 

 

 



 

 



 



  Table of contents           Page       ARTICLE I DEFINITIONS 1 ARTICLE II THE
CREDIT FACILITY 16   Section 2.1. Term Loan Commitment 16   Section 2.2. Term
Loan Increase 17 ARTICLE III INTEREST RATE PROVISIONS 17   Section 3.1. Interest
Rate 17 ARTICLE IV PREPAYMENTS AND OTHER PAYMENTS 17   Section 4.1. Required
Payments 17   Section 4.2. Prepayments 18   Section 4.3. Notice of Payments 18  
Section 4.4. Place of Payment or Prepayment 19   Section 4.5. Prepayment Premium
or Penalty 19   Section 4.6. Increased Costs 19   Section 4.7. Taxes 20  
Section 4.8. Payments on Business Day 21 ARTICLE V COMMITMENT FEE AND OTHER FEES
21   Section 5.1. Commitment Fee 21   Section 5.2. Fees Fully Earned 21  
Section 5.3. Fees Not Interest; Nonpayment 21 ARTICLE VI REPRESENTATIONS AND
WARRANTIES 22   Section 6.1. Organization and Qualification; Subsidiaries 22  
Section 6.2. Accuracy of Information 22   Section 6.3. Authorization 22  
Section 6.4. No Conflicts 23   Section 6.5. Enforceability 23   Section 6.6.
Financial Condition; No Material Adverse Change 23   Section 6.7. Taxes 23  
Section 6.8. Litigation and Other Proceedings 24   Section 6.9. No Defaults 24  
Section 6.10. Solvency 24   Section 6.11. Representations and Warranties 24  
Section 6.12. Margin Regulations 24   Section 6.13. Licenses, Permits,
Trademarks, etc. 24   Section 6.14. Compliance with Governmental Requirements 25
  Section 6.15. ERISA 25   Section 6.16. Title to Properties 25   Section 6.17.
Burdensome Contracts 25   Section 6.18. Authorization to File 25   Section 6.19.
Environmental and Safety Matters 25   Section 6.20. Material Contracts 26  
Section 6.21. Real Property 26   Section 6.22. Oil and Gas Properties; Titles,
Etc. 27   Section 6.23. Maintenance of Properties 28

 



i

 

 

  Table of contents           Page         Section 6.24. Gas Imbalances,
Prepayments 29   Section 6.25. Marketing of Production 29   Section 6.26.
Ownership of Hydrocarbon Interests 29   Section 6.27. Collateral Accounts 29
ARTICLE VII CONDITIONS 30   Section 7.1. Conditions to Closing 30   Section 7.2.
Post-Closing Conditions 32 ARTICLE VIII AFFIRMATIVE COVENANTS 32   Section 8.1.
Financial Statements and Information 33   Section 8.2. Maintenance of
Existence/Good Standing and Permits 35   Section 8.3. Compliance With
Governmental Requirements 35   Section 8.4. Payment of Obligations 36   Section
8.5. Notification of Material Adverse Change 36   Section 8.6. Notification of
Defaults 36   Section 8.7. Notification of Ownership Changes 36   Section 8.8.
Notification of Lawsuits 36   Section 8.9. Additional Information 37   Section
8.10. Books and Records 37   Section 8.11. Insurance 37   Section 8.12. Deposit
Relationship 37   Section 8.13. Intentionally Omitted. 38   Section 8.14.
Inspection 38   Section 8.15. Notice to Agent 38   Section 8.16. Other
Information 38   Section 8.17. Reports and Testing 38   Section 8.18. Appraisal
38   Section 8.19. Financial Covenants 39   Section 8.20. Operations Meeting 39
  Section 8.21. Collections 39   Section 8.22. Non-Voting Observer 42   Section
8.23. Hazardous Material Laws 42   Section 8.24. Publicly Traded Status 42  
Section 8.25. Title Information 43   Section 8.26. Additional Collateral;
Additional Guarantors 43   Section 8.27. Management 44 ARTICLE IX NEGATIVE
COVENANTS 44   Section 9.1. Debt 44   Section 9.2. Liens 45   Section 9.3.
Organizational Documents 45   Section 9.4. No Subsidiaries 45   Section 9.5.
Dividends 45   Section 9.6. Acquisitions 45   Section 9.7. Mergers, Conveyances,
Consolidations, etc. 45   Section 9.8. Change of Name or Location 45

 



ii

 

 

  Table of contents           Page         Section 9.9. Investments 45   Section
9.10. Subordinated Debt 45   Section 9.11. Character of Business 46   Section
9.12. Management Change 46   Section 9.13. Location of Collateral 46   Section
9.14. Transactions with Affiliates 46   Section 9.15. Limitation on Leases 46  
Section 9.16. Sale and Leasebacks 46   Section 9.17. Maintenance of Collateral
Accounts 46 ARTICLE X EVENTS OF DEFAULT; REMEDIES 47   Section 10.1. Events of
Default 47   Section 10.2. Remedies 49   Section 10.3. Certain Other Remedial
Matters 49   Section 10.4. Disposition of Collateral 49 ARTICLE XI MISCELLANEOUS
50   Section 11.1. Waivers, Etc. 50   Section 11.2. Reimbursement of Expenses 50
  Section 11.3. Venue 50   Section 11.4. Notices 51   Section 11.5. GOVERNING
LAW 52   Section 11.6. Survival of Representations, Warranties and Covenants 52
  Section 11.7. Counterparts; Execution by Facsimile Transmission 52   Section
11.8. Separability 52   Section 11.9. Descriptive Headings 52   Section 11.10.
Setoff 53   Section 11.11. Successors and Assigns; Participations 53   Section
11.12. Interest 54   Section 11.13. Indemnification 54   Section 11.14. Payments
Set Aside 55   Section 11.15. Amendments, Etc. 55   Section 11.16. Relationship
of the Parties 56   Section 11.17. Certain Matters of Construction 56   Section
11.18. JURY TRIAL WAIVER 56   Section 11.19. FINAL AGREEMENT 56   Section 11.20.
Confidentiality 57 ARTICLE XII AGENT 57   Section 12.1. Appointment of the Agent
57   Section 12.2. Deposit Account with the Agent or any Lender 57   Section
12.3. Scope of the Agent’s Duties 57   Section 12.4. Successor Agent 58  
Section 12.5. Credit Decisions 58   Section 12.6. Authority of the Agent to
Enforce This Agreement 59   Section 12.7. Indemnification of the Agent 59  
Section 12.8. Knowledge of Default 60

 



iii

 

 

  Table of contents           Page         Section 12.9. The Agent’s
Authorization; Action by Lenders 60   Section 12.10. Enforcement Actions by the
Agent 60   Section 12.11. Collateral Matters 60   Section 12.12. The Agents in
their Individual Capacities 61   Section 12.13. The Agent’s Fees 61   Section
12.14. Subordination Agreements 61   Section 12.15. No Reliance on the Agent’s
Customer Identification Program 61

 



iv

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of January 8, 2015, among LILIS ENERGY,
INC., a Nevada corporation (“Borrower”) and HEARTLAND BANK, an Arkansas state
bank, as administrative agent (in such capacity, “Agent”), and the financial
institutions from time to time signatory hereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereby covenant and agree as follows:

 

ARTICLE I
DEFINITIONS

 

As used herein, the following words and terms shall have the respective meanings
indicated opposite each of them:

 

“Accordion Advance” is defined in Section 2.2. of this Agreement.

 

“Accounts Receivable” shall mean all of Borrower’s and Guarantors’ accounts,
instruments, contract rights, chattel paper, documents, and general intangibles
arising from the sale of goods and/or the rendition of services by Borrower or
any Guarantor in the ordinary course of business, and the proceeds thereof and
all security and guaranties therefor, whether now existing or hereafter created,
and all returned, reclaimed or repossessed goods, and all books and records
pertaining to the foregoing.

 

“Acquisition” shall mean any transaction or series of related transactions in
which Borrower acquires stock or other equity interests in, or all or
substantially all of the assets of, any Person or, in the case of a Person that
is a corporation or other business entity, any division thereof.

 

“Affiliate” shall mean any Person controlled by, controlling or under common
control with Borrower.

 

“Agent” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
modified or supplemented from time to time.

 

“Applicable Margin” shall mean (a) at all times the Leverage Ratio, as
determined for the most recently ended twelve (12) month period, is less than or
equal to 2.5 to 1.0, six and one quarter percent (6.25%), or (b) at all times
the Leverage Ratio, as determined for the most recently ended twelve (12) month
period, is greater than 2.5 to 1.0, eight and one half percent (8.50%).

 

“Applicable Net Debt” means, at the time of such determination, an amount equal
to the aggregate amount of all Debt of Borrower pursuant to this Agreement.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 1

 

 

“Applicable Rate” shall mean the sum of (a) the Applicable Margin, plus (b) the
greater of (i) the Prime Rate, or (ii) four percent (4.0%).

 

“Approved Petroleum Engineers” means Ralph E. Davis, or any other independent
petroleum engineers reasonably acceptable to Agent.

 

“Authorized Officer” shall mean, as to any Person, the Chairman, the President,
Chief Executive Officer, Chief Financial Officer, Vice President or other
officer duly authorized by the board of directors of such Person.

 

“Bank Price Deck” means the average relevant current price assumptions contained
in the most recent publication of the Macquarie Tristone Quarterly Energy Lender
Price Survey or, if such survey is no longer published, a similar survey
reasonably acceptable to Agent.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended, and any successor statute.

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Business Day” shall mean any day other than Saturday, Sunday or any day on
which commercial banks in Little Rock, Arkansas, are authorized or required by
law to close.

 

“Capital Expenditures” means the expenditures of any Person which are
capitalized on the balance sheet of such Person in accordance with GAAP
(including that portion of Capitalized Lease Obligations which should be
capitalized on a balance sheet of such Person in accordance with GAAP) and which
are made in connection with the purchase, construction or improvement of items
properly classified on such balance sheet as property, plant, equipment or other
fixed assets or intangibles.

 

“Capitalized Lease” means, as to any Person, a lease other than a lease relating
to the Oil and Gas Properties or the Hydrocarbon Interests of (or other
agreement conveying the right to use) real and/or personal property to such
Person as lessee, with respect to which the obligations of such Person to pay
rent or other amounts are required to be classified and accounted for as a
capital lease on a balance sheet of such Person in accordance with GAAP
(including Statement of Financial Accounting Standards No. 13 of the Financial
Accounting Standards Board), or with respect to which the amount of the asset
and liability thereunder as if so capitalized is required to be disclosed in a
note to such balance sheet.

 

“Capitalized Lease Obligations” means, as to any Person, the obligation of such
Person to pay rent or other amounts under a Capitalized Lease and, for purposes
of this Agreement, the amount of such obligation shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Receipts” means all cash or cash equivalents received by or on behalf of
Borrower with respect to the following: (a) sales of Hydrocarbons from Oil and
Gas Properties (including any other working interest owner receipts received by
Borrower as operator of Oil and Gas Properties), (b) cash representing operating
revenue earned or to be earned by Borrower, (c) any insurance proceeds received
by Borrower, and (d) any other cash or cash equivalents received by Borrower
from whatever source; provided that advances under the Loans shall not
constitute “Cash Receipts”.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)







Page 2

 

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of any Property of Borrower where such loss, casualty or
damage is in excess of $300,000.

 

“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Borrower
(or other securities convertible into such voting stock) representing 30% or
more of the combined voting power of all voting stock of Borrower; (b) Borrower
ceases to own, directly or indirectly, 100% of the capital stock of any of its
Subsidiaries (or such lesser portion as may be owned by Borrower as of the date
hereof); or (c) the occurrence of a “Change of Control”, “Change in Control”, or
terms of similar import under any document or instrument governing or relating
to Debt of or equity in such Person. As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934.

 

“Closing Date” shall mean January 8, 2015.

 

“Code” shall mean the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the State of Arkansas; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
Arkansas, the term “Code” shall mean the Uniform Commercial Code as enacted and
in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.

 

“Collateral” shall mean the property and collateral described in the Security
Documents, which grants a Lien in favor of Agent, for the benefit of the
Lenders, as security for the Obligations.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is the compliance certificate substantially in the form
attached hereto as Exhibit B.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 3

 

 

“Contingent Obligation” shall mean, with respect of any Person, any obligation
of such Person guaranteeing or intended by its terms to guarantee any Debt or
other obligation (the “primary obligation”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, that
notwithstanding the foregoing, the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation of any Person shall be the
amount of the primary obligation or such lesser amount to which the maximum
exposure of such Person shall have been specifically limited.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Current Maturities” shall mean, with respect to any Person, on any date of
calculation, the current liabilities of such Person attributable to its long
term debt, determined in accordance with GAAP.

 

“Debt” shall mean, with respect to any Person at any time, without duplication,
(a) indebtedness for borrowed money or for the deferred purchase price of
property or services purchased, excluding unsecured trade accounts payable
within 120 days after the creation thereof, (b) all indebtedness of others for
borrowed money or for the deferred purchase price of property or services
secured by a Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person, (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) Capitalized Lease
Obligations, (e) all obligations under Synthetic Leases, (f) all obligations
payable out of the proceeds of production from property of such Person, whether
or not the obligation secured thereby shall have been assumed by such Person,
including, but not limited to, obligations payable pursuant to a lease relating
to the Oil and Gas Properties or the Hydrocarbon Interests, and (g) Contingent
Obligations of such Person.

 

“Debt Service Reserve Account” shall mean an account maintained with Agent, for
the benefit of the Lenders, as a reserve for the payment of Debt and Interest
Expense.

 

“Debt Service Reserve Amount” shall mean an amount to be determined by Agent, in
Agent’s sole discretion, equal to six (6) months of reserve for the payment of
Debt and Interest Expense, but in any event not to exceed ten percent (10%) of
the Applicable Net Debt.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 4

 

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any of the events specified in Section 10.1. , whether or
not there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act.

 

“Defaulting Lender” shall mean any Lender that (a) has failed to fund all or any
portion of the Term Loan within two (2) Business Days of the date the Term Loan
was required to be funded hereunder unless such Lender notifies the Agent and
the Borrower in writing that such failure is the result of such Lender’s
reasonable good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (b) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under either of clauses (a) or (b) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
non-defaulting Lender.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Development Plan” shall mean that certain Development Plan approved by Lender
to be delivered within fifteen (15) days after the Closing Date, as the same may
be amended from time to time with the written consent of Borrower and the Agent.

 

“Development Projects” shall mean those certain development projects as
described in the Development Plan.

 

“Direction Letters” means letters substantially in the form of Exhibit C.

 

“Distribution” by any Person, shall mean (a) with respect to any stock issued by
such Person or any partnership or joint venture interest of such person, the
retirement, redemption, repurchase, or other acquisition for value of such
stock, partnership or joint venture interest, (b) the declaration or payment
(without duplication) of any dividend or other distribution, whether monetary or
in kind, on or with respect to any stock, partnership or joint venture of any
Person, and (c) any other payment or distribution of assets of a similar nature
or in respect of an equity investment.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 5

 

 

“Dollars” and “$” shall mean lawful currency of the United States of America.

 

“EBITDA” shall mean, for any period of determination, determined in accordance
with GAAP, the pre-tax net income of Borrower for such period plus (without
duplication and only to the extent deducted in determining such net income),
interest expense of the Borrower for such period, depreciation and amortization
expense, extraordinary or non-recurring items reducing net income for such
period, and other non-cash expenses of the Borrower for such period less gains
on sales of assets and other non-cash income for such period included in the
determination of net income of the Borrower.

 

“EBITDAX” shall mean EBITDA plus (without duplication and only to the extent
deducted in determining such net income) exploration, drilling and completion
expenses or costs.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“Equity Raise” shall mean a transaction pursuant to which Borrower (a) raises
capital through the issuance of equity or (b) receives cash proceeds from the
exercise of outstanding warrants or any issuance of stock options or other forms
of equity.

 

“ERISA” shall have the meaning set forth in Section 6.15. .

 

“Event of Default” shall mean any of the events specified in Section 10.1. ,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in any generally recognized
successor, which are applicable to the circumstances as of the date of
determination.

 

“General and Administrative Costs” means normal and customary expenses and costs
that are reasonable and classified as general and administrative costs,
including, but not limited to, salaries and all other compensation to the
management of Borrower, consulting fees, salary, rent, supplies, travel and
entertainment, insurance, accounting, legal, engineering and broker related
fees, required to manage the affairs of Borrower.

 

“Governmental Authority” shall mean any government, any state or other political
subdivision thereof, or any Person exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 6

 

 

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, writ, edict, franchise, permit,
certificate, license, award, authorization or other direction, guideline, or
requirement of any Governmental Authority, including, without limitation, any
requirement under common law.

 

“Guarantor” shall mean any guarantor executing a Guaranty of the Obligations in
favor of Agent, for the benefit of Lenders.

 

“Guaranty” shall mean individually, and “Guaranties” shall mean, collectively,
the continuing guaranty of payment and performance of the Obligations, executed
by each Guarantor in favor of Agent, for the benefit of the Lenders, as it may
from time to time be renewed, extended, amended or restated.

 

“Hazardous Material” shall mean any substance regulated or as to which liability
might arise under any applicable Hazardous Material Law and including, without
limitation: (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Hazardous Material Law; (b) petroleum hydrocarbons, petroleum products,
petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
asbestos containing materials, polychlorinated biphenyls, or radon.

 

“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by Borrower, any
Guarantor or any Subsidiary, or any portion thereof including, without
limitation, those relating to soil, surface, subsurface ground water conditions
and the condition of the indoor and outdoor ambient air; any so-called
“superfund” or “superlien” law; and any other United States federal, state or
local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material, as now or at any time during the term of the
Agreement in effect.

 

“Highest Lawful Rate” shall mean, with respect to Lenders, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Loan
and Note or on other amounts, if any, due to Lenders pursuant to this Agreement
or any other Loan Document, under laws applicable to Lenders which are presently
in effect, or, to the extent allowed by law, under such applicable laws which
may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow. To the extent required by
applicable law in determining the Highest Lawful Rate with respect to Lenders as
of any date, there shall be taken into account the aggregate amount of all
payments and charges theretofore charged, reserved or received by Lenders
hereunder or under the other Loan Documents which constitute or are deemed to
constitute interest under applicable law.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 7

 

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, inerts and
all products refined or separated therefrom.

 

“Hydrocarbon Interests” means the interests of Borrower in any oil and gas
leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net
profit interests and production payment interests, including any reserved or
residual interests of whatever nature. Unless otherwise indicated herein, each
reference to the term “Hydrocarbon Interests” shall mean Hydrocarbon Interests
of the Borrower and/or Subsidiaries, as the context requires.

 

“incur” (including the correlative terms “incurred,” “incurring,” “incurs” and
“incurrence”), when used with respect to any Debt, shall mean create, incur,
assume, guarantee or in any manner become liable in respect of such Debt.

 

“Indemnified Parties” shall have the meaning set forth in Section 11.13. .

 

“Interest Expense” shall mean for any period, without duplication, the aggregate
of all interest expense, all prepayment charges and all amortization of debt
discount and expense, including, without limitation, all net amounts payable (or
receivable) under Interest Rate Agreements, all interest expense attributable to
Capitalized Leases, and all interest expense owing under a lease relating to the
Oil and Gas Properties or the Hydrocarbon Interests, in each instance determined
in accordance with GAAP.

 

“Interest Rate Agreement” shall mean an interest rate swap agreement, interest
rate cap agreement or similar arrangement.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of stock or other securities of any other
Person, or any direct or indirect loan, advance or capital contribution by such
Person to any other Person, or any other item which would be classified as an
“investment” on a balance sheet of such Person prepared in accordance with GAAP,
including any direct or indirect contribution by such Person of property or
assets to a joint venture, partnership or other business entity in which such
Person retains an interest.

 

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Letters-in-Lieu” means letters-in-lieu substantially in the form of Exhibit D.

 

“Leverage Ratio” shall mean, as of any date of determination for any period of
determination, the ratio of (a) the sum of the aggregate amount of Borrower’s
long-term Debt, including Current Maturities, to (b) Borrower’s EBITDA.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 8

 

 

“Lien” shall mean (a) any interest in property (whether real, personal or mixed
and whether tangible or intangible) which secures the payment of Debt or an
obligation owed to, or a claim by, a Person other than the owner of such
property, whether such interest is based on the common law, statute or contract,
including, without limitation, any such interest arising from (and irrespective
of whether created by such owner or another Person) a mortgage, charge, pledge,
security agreement, conditional sale, Capitalized Lease or trust receipt, or
arising from a lease, consignment or bailment given for security purposes, and
(b) any exception to or defect in the title to or ownership interest in such
property, including, without limitation, reservations, rights of entry,
possibilities of reverter, encroachments, easements, rights of way and
restrictive covenants (other than minor exceptions to or irregularities in the
title or ownership interest in such property which do not materially impair the
use of such property for its intended purpose).

 

“Loan” shall mean the credit facilities in the maximum amount of the Term Loan
Commitment to be funded by Lender to Borrower pursuant to the term of this
Agreement as the same may be renewed or extended or increased from time to time.

 

“Loan Documents” shall mean this Agreement, the Note, the Guaranties, the
Security Agreements, the Warrant, and all instruments, certificates and
agreements now or hereafter executed or delivered to Agent pursuant to any of
the foregoing and the transactions connected therewith, and all amendments,
modifications, renewals, extensions, increases and rearrangements of, and
substitutions for, any of the foregoing.

 

“Manager” shall mean the chief executive officer of the Borrower.

 

“Majority Lenders” shall mean at any time with respect to the Term Loan, Lenders
holding more than 65% of the aggregate principal amount then outstanding under
the Term Loan; provided, that the portion of the Indebtedness attributable to,
any Defaulting Lender shall be excluded for purposes of making a determination
of “Majority Lenders”.

 

“Material Adverse Effect” shall mean any material adverse effect on (a) the
financial condition, business, properties, assets, prospects or operations of
Borrower or any Subsidiary, (b) the ability of any Borrower or each Guarantor to
repay the Obligations owing by Borrower or such Guarantor or the ability of any
Borrower or such Guarantor to perform on a timely basis any other obligations
under this Agreement or any other Loan Document to which it is a party, (c) the
validity or enforceability of any Loan Document or (d) the rights and remedies
of Agent or Lenders under any Loan Document.

 

“Maturity Date” shall mean the earlier of (i) January 8, 2018, or (ii) the date
of the acceleration of the Obligations pursuant to the terms of the Loan
Documents, on which all outstanding principal and accrued interest hereunder is
due and payable (as such maturity date may be renewed or extended, or
accelerated under the terms of the Notes or otherwise).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means that certain Mortgage, Security Agreement, Fixture Filing,
Assignment and Financing Statement dated of even date herewith by Borrower, as
the Grantor, to Agent, and all other similar mortgage instruments delivered by
Grantor to Agent after the date hereof.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 9

 

 

“Mortgaged Property” means any Property owned by the Borrower which is subject
to the Liens existing and to exist under the terms of the Security Documents.

 

“Note” shall mean the Promissory Note (Term Loan).

 

“Obligations” shall mean the Loan and all of the other obligations of Borrower,
the Guarantors, and the Subsidiaries now or hereafter existing under the Loan
Documents, whether for principal, interest, fees, expenses, reimbursement,
indemnification or otherwise and whether such obligations are absolute or
contingent, joint or several, matured or unmatured, direct or indirect.

 

“Officer’s Certificate” shall mean a certificate signed in the name of Borrower
by an Authorized Officer.

 

“Oil and Gas Properties” means fee, leasehold, or other interests in or under
mineral estates or oil, gas, and other liquid or gaseous hydrocarbon leases with
respect to Properties situated in the United States or offshore from any State
of the United States, including, without limitation, overriding royalty and
royalty interests, leasehold estate interests, net profits interests, production
payment interests, and mineral fee interests, together with contracts executed
in connection therewith and all tenements, hereditaments, appurtenances and
Properties appertaining, belonging, affixed, or incidental thereto.

 

“Operating Account” means Borrower’s operating account with U.S. Bank, N.A.,
account number *******3161.

 

“Operating Costs” means all actual lease operating costs (net to Borrower)
associated with the direct operation of Borrower’s Oil and Gas Properties.

 

“Other Taxes” shall have the meaning set forth in Section 4.7. (b) .

 

“Permitted Acquisition” shall mean:

 

(a) Acquisitions made pursuant to the Development Plan;

 

(b) Acquisitions made solely with the proceeds of an Equity Raise;

 

(c) Acquisitions that occur with the prior written consent of the Agent; and

 

(d) Acquisitions not described in subsections (a) through (c) above that do not
exceed an aggregate amount of $150,000 during any Fiscal Year.

 

“Permitted Distribution” shall mean any Distribution by Borrower or any
Guarantor that occurs with the prior written consent of the Agent.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 10

 

 

“Permitted Investments” shall mean:

 

(a) obligations, with a maturity of less than two years, with the full faith and
credit of the United States of America;

 

(b) direct obligations of any state of the United States, or municipality
therein, rated in one of the two top classifications by S&P or Moody’s and
maturing within one year;

 

(c) certificates of deposit or banker’s acceptances, maturing within two years,
issued by United States commercial banks having capital, surplus and undivided
profits aggregating not less than $100 million and whose unsecured long-term
debt is rated in one of the two top classifications by S&P or Moody’s;

 

(d) commercial paper of any United States corporation with a maturity of less
than 270 days and which is rated in one of the two top classifications by S&P or
Moody’s, and (e) investments in money market funds that invest exclusively in
securities of the type described in items (a) through (d) above;

 

(e) (i) normal and prudent extensions of credit by Borrower, Subsidiaries and
Guarantors to their customers for buying goods and services in the ordinary
course of business or to either Borrower, another Subsidiary or Guarantor in the
ordinary course of business, which extensions shall not be for longer periods
than those extended by similar businesses operated in a normal and prudent
manner, and (ii) Investments received in satisfaction or partial satisfaction of
obligations described in the immediately preceding clause (i), from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f) Investments made with third parties in the ordinary course of business with
respect to properties that are not owned, directly or indirectly, by a Borrower,
Subsidiaries and Guarantors under farmin agreements, participation agreements
and other similar agreements; provided, that prior to or simultaneously with the
execution of such agreement, Agent shall have been granted a first-priority
security interest in Borrower’s, Subsidiary’s or Guarantor’s interest therein;

 

(g) Investments made solely with the proceeds of an Equity Raise; and

 

(f) Investments not described in subsections (a) through (g) above which do not
(taking into account all Investments of Borrower, Subsidiaries and Guarantors)
exceed an aggregate amount of $150,000 during any Fiscal Year.

 

“Permitted Liens” shall mean:

 

(a) any Liens on any property or asset of the Borrower or any of their
Subsidiaries existing on the Closing Date set forth on Schedule 9.2;

 

(b) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 11

 

 

(c) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by operation of law in the ordinary course of business
for material amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP, and contractual Liens granted to operators
and non-operators under oil and gas operating agreements, in each case, arising
in the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties and securing obligations
that are not overdue by more than 30 days or are being contested and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(d) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations and Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any Guarantor is a party or other cash deposits in any
such foregoing case that is required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;

 

(e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(f) judgment and attachment liens or Liens created by or existing from any
litigation or legal proceeding that are currently being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and the Guarantors, taken as a whole;

 

(h) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Borrower or any Guarantor maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business;

 

(i) Liens securing the Obligations;

 

(j) licenses and sublicenses of patents, trademarks, copyright and other
intellectual property rights in the ordinary course of business;

 

(k) deposits of cash with the owner or lessor of premises leased and operated by
Borrower or any of Subsidiary in the ordinary course of business to secure the
performance of the Borrower’s or such Subsidiary’s obligations under the terms
of the lease for such premises;

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 12

 

 

(l) Liens securing Debt in an aggregate amount not to exceed at any time
$500,000 with respect to (x) Capitalized Leases, and (y) purchase money Debt;
provided, in the case of clause (x), that any such Debt shall be secured only by
the asset subject to such Capital Lease, and, in the case of clause (y), that
any such Debt shall be secured only by the asset acquired in connection with the
incurrence of such Debt and provided further, that such Debt is permitted by
Section 9.1. hereof; and

 

(m) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contractor
for sale, transportation or exchange or oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing of deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP.

 

“Person” shall mean an individual, partnership, joint venture, corporation,
limited liability company, joint stock company, bank, trust, unincorporated
organization and/or a government or any department or agency thereof.

 

“Prime Rate” shall mean the rate of interest per annum from time to time
published in the money rates section of The Wall Street Journal or any successor
publication thereto as the “prime rate” then in effect; provided that if such
rate of interest, as set forth from time to time in the money rates section of
The Wall Street Journal, becomes unavailable for any reason as determined by
Agent, the “Prime Rate” shall mean the rate of interest per annum announced by
Agent as its prime rate in effect at its principal office in the State of
Arkansas (such Agent announced Prime Rate not being intended to be the lowest
rate of interest charged by Agent in connection with extensions of credit to
debtors).

 

“Principal Payment Date” shall mean the first day of each fiscal quarter,
beginning with April 1, 2015 (or if any such date is not a Business Day, then
the next preceding Business Day).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Proved Developed Non-Producing Reserves” means those Oil and Gas Properties
designated as proved developed non-producing (in accordance with the Definitions
for Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Reserve Report most recently
delivered to the Administrative Agent pursuant to this Agreement.

 

“Proved Developed Producing Reserves” means those Oil and Gas Properties
designated as proved developed producing (in accordance with the Definitions for
Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Reserve Report most recently
delivered to the Administrative Agent pursuant to this Agreement.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 13

 

 

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with the Definitions for Oil and Gas Reserves approved by the Board
of Directors of the Society of Petroleum Engineers, Inc. from time to time) in
the Reserve Report most recently delivered to the Administrative Agent pursuant
to this Agreement.

 

“Proved Undeveloped Reserves” means those Oil and Gas Properties designated as
proved undeveloped (in accordance with the Definitions for Oil and Gas Reserves
approved by the Board of Directors of the Society of Petroleum Engineers, Inc.
from time to time) in the Reserve Report most recently delivered to the
Administrative Agent pursuant to this Agreement.

 

“PV 10 Value” means, with respect to any Proved Reserves, the aggregate net
present value of such Oil and Gas Properties calculated before income taxes, but
after reduction for royalties, lease operating expenses, severance and ad
valorem taxes, Capital Expenditures and abandonment costs; with no escalation of
Capital Expenditures or abandonment costs; discounted at 10%; using assumptions
regarding future prices of Hydrocarbon sales based on the Bank Price Deck on all
unhedged volumes, adjusted for historical price differentials and Btu and
quality adjustments; and with escalation of assumed lease operating expenses
using the factor contained in the most recent publication of the Macquarie
Tristone Quarterly Energy Lender Price Survey. The PV 10 Value shall be
calculated and included as part of each Reserve Report, and such PV 10 Value
shall remain in effect until the delivery of the next Reserve Report to be
delivered.

 

“Request Period” shall have the meaning set forth in Section 2.2. (b) .

 

“Reserve Report” means each report, in form and substance satisfactory to the
Agent in its sole discretion (including, without limitation, the use of
satisfactory methodologies and risk analyses), setting forth the Proved Reserves
attributable to the Oil and Gas Properties of the Borrower, satisfactory to
Agent in both format and detail, and otherwise in compliance with the terms
hereof. Each Reserve Report shall set forth volumes, projections of the future
rate of production, Hydrocarbon prices (which for unhedged volumes shall be
based upon the Bank Price Deck), net proceeds of production, operating expenses,
capital expenditures and PV 10 Value, in each case based upon updated economic
assumptions reasonably acceptable to Agent.

 

“Reserve Value” means, the PV 10 Value of the Oil and Gas Properties of
Borrower, as set forth in the Reserve Reports delivered pursuant hereto and
adjusted at the date of determination for production, Dispositions of Oil and
Gas Properties of Borrower, new discoveries of Hydrocarbons, revisions and
extensions and purchases of oil and gas properties occurring since the date of
the most recent Reserve Report previously delivered pursuant hereto. For
purposes of this calculation, the estimated future production of Proved
Developed Producing Reserves shall be multiplied by 100%; the estimated future
production of Proved Developed Non-Producing Reserves shall be multiplied by
25%; and the estimated future production of Proved Undeveloped Reserves shall be
multiplied by 25%.

 

“S&P” shall mean Standard & Poor’s Rating Group and any successor thereto.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 14

 

 

“Security Agreements” shall mean collectively, (a) that certain Security
Agreement, dated as of the Closing Date executed by Borrower in favor of Lender,
and (b) that certain Pledge and Security Agreement, dated as of the Closing Date
in favor of Lender.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Security Documents” shall mean each Mortgage and each and every other security
agreement, guaranty, pledge, mortgage, deed of trust or other collateral
security agreement required by or delivered to Agent, for the benefit of the
Lenders from time to time to secure the Obligations, or any portion thereof,
including, without limitation, the Security Agreements, and the Guaranties.

 

“Subordination Agreements” shall mean each and every subordination agreement
between Agent and another creditor of Borrower, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof, pursuant to which the Permitted Subordinated Debt owing
from Borrower and the Liens securing such Debt, if any, granted by Borrower to
such creditor are subordinated in any way to the Obligations and the Liens
created under the Security Documents, the terms and provisions of each such
Subordination Agreements to have been agreed to by and be acceptable to the
Agent in the exercise of their sole discretion.

 

“Subsidiary” shall mean any corporation, partnership, limited liability company,
joint venture, association, bank or other business entity of which 50% or more
of the indicia of equity rights is at the time directly or indirectly owned by
Borrower or any Subsidiary.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” shall have the meaning set forth in Section 4.7. (a) .

 

“Term Loan” shall mean a term loan in an aggregate amount of principal
outstanding not to exceed $3,000,000, as the same may be increased with an
Accordion Advance.

 

“Term Loan Commitment” shall mean the obligation of Lender to make the Term Loan
pursuant to this Agreement.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 15

 

 

“Term Loan Note” shall mean the promissory note executed by Borrower in favor of
Lender evidencing the obligation to repay the Term Loan, together with any
renewals, extensions, modifications or amendments of the forgoing.

 

“Total Liabilities” shall mean on any day, obligations that should, under GAAP,
be classified as liabilities on Borrower’s consolidated balance sheet, including
all Debt.

 

“Triggering Default” shall mean an Event of Default under Sections 10.1(a), (b),
(f), (g), (h), (i), (j), (m), or (q).

 

“Warrant” shall mean, collectively, those certain Common Stock Purchase Warrants
dated as of the Closing Date executed by Borrower in favor of each of the
Lenders, providing for a total purchase of Two Hundred Twenty-Five Thousand
(225,000) shares of common stock in Borrower (the “Original Warrant Shares”).

 

ARTICLE II
THE CREDIT FACILITY

 

Section 2.1. Term Loan Commitment.

 

(a) Term Loan. Upon the terms and conditions and relying upon the
representations and warranties set forth herein and in the other Loan Documents,
Lender agrees to make the Term Loan to Borrower in a single advance as of the
Closing Date. The Term Loan is not revolving, and any amount borrowed and repaid
may not be reborrowed.

 

(b) Term Loan Note. Borrower shall execute and deliver to Lender the Term Loan
Note, which shall be (i) dated as of the Closing Date; (ii) in the principal
amount of the Term Loan, and (iii) payable as provided herein and in the Term
Loan Note. The Term Loan Note shall bear interest on the unpaid principal amount
thereof from time to time outstanding at the rate per annum determined as
specified in Section 3.1. , payable on each Interest Payment Date and on the
Maturity Date, commencing with the first Interest Payment Date following the
date of such Term Loan Note.

 

(c) Use of Proceeds. The Term Loan shall be used solely to (i) enable Borrower
to purchase oil and gas assets, (ii) fund Borrower’s Development Projects, in an
amount not to exceed $8,500,000, (iii) fund the Debt Service Reserve Account in
an amount equal to the Debt Service Reserve Amount, (iv) pay all costs and
expenses arising in connection with the negotiation and execution of this
Agreement and the other Loan Documents and (v) fund general working capital
needs.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 16

 

 

Section 2.2. Term Loan Increase

 

(a) Accordion Advance. Borrower may from time to time request and receive an
increase, or increases, to the Term Loan in one or more advances to increase the
maximum amount of principal hereunder not to exceed $50,000,000, subject to the
following terms (each, an “Accordion Advance”): (i) the foregoing shall not
require any Lender or any successor or assign of all or any portion of the Term
Loan to increase its commitment hereunder to fund any Accordion Advance; and
(ii) on the date of any Accordion Advance (A) no Default or Event of Default
shall be in existence, (B) no Default or Event of Default would occur as a
result of any Accordion Advance, and (C) Borrower shall have executed and
delivered a promissory note or notes in substantially the same form as the Term
Note to evidence the increase set forth herein. Borrower acknowledges and agrees
that no Accordion Advance is a committed amount hereunder, and no Lender shall
have any obligation to advance any Accordion Advance, until such time that such
Lender has either committed to advance the full amount of any Accordion Advance
itself, which such commitment shall be in such Lender’s sole discretion, or
Agent has secured commitments from another lender or other lenders to fund the
full amount of any Accordion Advance. In the event that any Accordion Advance is
funded, Borrower shall deliver to each Lender that participates in such
Accordion Advance in its pro rata percentage, Common Stock Purchase Warrants on
substantially the same terms and conditions as set forth in the Warrant, except
that (i) “Exercise Price” as defined in the Warrant shall equal 115% of the
10-day VWAP prior to Closing, provided such Exercise Price shall not be lower
than the closing price of the Borrower’s stock on the date of issuance of the
Warrants, and (ii) “Warrant Shares” as defined in the Warrant shall equal the
product of (a) the Accordion Advance divided by $1,000,000 and (b) 75,000.

 

(b) Borrowing Procedure for Accordion Advance. Borrower shall give Agent written
notice requesting the Accordion Advance at least fifteen (15) days prior to the
date upon which Borrower requests such Accordion Advance be made. Agent shall
inform Borrower in writing within ten (10) days after receiving such notice from
Borrower (the “Request Period”) whether any Lender or Lenders have committed to
making such an Accordion Advance, it being understood that any such commitment
shall operate to amend the definition of Term Loan Commitment hereunder to
include such commitment, and, once funded, shall operate to amend the definition
of Term Loan hereunder to include the amount of such Accordion Advance. Subject
to the terms and conditions of this Agreement, the Accordion Advance shall be
made available to Borrower by depositing the same, in immediately available
funds, into the Operating Account. Borrower agrees that Borrower shall execute
such additional documentation as Agent shall reasonably request in order to
document the Accordion Advance, including, but not limited to, a promissory note
or notes substantially in the form of the Note.

 

ARTICLE III
INTEREST RATE PROVISIONS

 

Section 3.1. Interest Rate

 

The Term Loan shall bear interest on the unpaid principal amount thereof from
time to time outstanding, until maturity, at a rate per annum (calculated based
on a year of 360 days in each case for the actual days elapsed) equal to the
lesser of (a) the Applicable Rate, or (b) the Highest Lawful Rate.
Notwithstanding anything set forth herein to the contrary (other than Section
11.12. ), if an Event of Default has occurred and is continuing the Term Loan
shall bear interest at a rate per annum which shall be equal to the lesser of
(i) 3.5% above the Applicable Rate or (ii) the Highest Lawful Rate, which
interest shall be due and payable on demand.

 

ARTICLE IV
PREPAYMENTS AND OTHER PAYMENTS

 

Section 4.1. Required Payments

 

(a) Interest Payments. Beginning on the first Interest Payment Date and
continuing on each subsequent Interest Payment Date until the Maturity Date,
Borrower shall make payments of interest owed under the Notes by not later than
10:00 a.m. (Little Rock, Arkansas time) on each Interest Payment Date, in
immediately available funds in Little Rock, Arkansas, to Agent for the benefit
of Lenders, at its address referred to in Section 11.4. .

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 17

 

 

(b) Payment Dates. Beginning on the first Principal Payment Date and continuing
on each subsequent Principal Payment Date until the Maturity Date, and in
addition to payments of interest required in Section 4.1. (a) , Borrower will
pay installments of principal of $125,000 (the “Term Loan Payment”). All
outstanding principal owed hereunder is due not later than 10:00 a.m. (Little
Rock, Arkansas time) on the Maturity Date in immediately available funds in
Little Rock, Arkansas, to Agent for the benefit of Lenders at its addressed
referred to in Section 11.4. . Borrower acknowledges and understands that the
Loan will not fully amortize prior to the Maturity Date, and on the Maturity
Date a final balloon payment of all outstanding principal under the Term Loan
Note and accrued interest thereon shall be due and payable in full.

 

Section 4.2. Prepayments

 

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay, in whole or in part, the Term Loan; provided, that (a)
at the time of such prepayment, no Default or Event of Default exists, (b)
Borrower shall pay at the time of such prepayment all accrued, but unpaid
interest due and owing hereunder, (c) Borrower shall have delivered a notice of
payment, as required in Section 4.3. , and (d) Borrower shall have paid to
Agent, for the benefit of the Lenders, any applicable prepayment premium due
pursuant to Section 4.5. ; and provided further that, any partial prepayments of
the Term Loan shall be in the minimum amount of the lesser of (x) Five Hundred
Thousand Dollars ($500,000) and (y) the entire remaining principal balance of
the Term Loan then outstanding.

 

(b) Mandatory Prepayment. Borrower shall use to prepay the outstanding principal
of the Term Loan all cash net proceeds (taking into account any underwriting
discounts or commissions and other reasonable transaction costs, fees and
expenses properly attributable to such transaction payable in connection
therewith, excluding any of the foregoing payable to Borrower, any Guarantor,
any Subsidiary or any Affiliate of any of the foregoing) of (i) any disposition
of all or any part of its assets outside the ordinary course of business if the
cash net proceeds of such disposition exceeds $150,000, (ii) any Debt not
permitted to be incurred hereunder, or (iii) any insurance claim. Prepayment
made pursuant to this Section 4.2. (b) shall be applied to the Term Loan in the
inverse order of maturity. Notwithstanding the foregoing, no prepayment shall be
required for (w) the transfer of assets by any Borrower or Guarantor to any
other Borrower or Guarantor; (x) sales or dispositions of assets the proceeds of
which are reinvested into like-kind assets in the business of Borrower or
Guarantors within 60 days after such assets are sold and to the extent that the
current market value of any such asset to be disposed of exceeds $50,000, the
Agent shall have first consented to such disposition; (y) the sale or discount
of accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof; provided, that in no event shall such
amount exceed $100,000; and (z) any reason pursuant to this Section 4.2(b) until
such time as a cash payment with respect to the event triggering such prepayment
obligation has been made. Notwithstanding the foregoing, an Equity Raise shall
not be subject to a mandatory prepayment under this Section 4.2. (b) , so long
as no Default or Event of Default exists at the time of such Equity Raise.

 

Section 4.3. Notice of Payments

 

Borrower shall give Agent at least three (3) Business Days’ prior written notice
of each prepayment proposed to be made by Borrower pursuant to Section 4.2. ,
specifying the principal amount thereof to be prepaid, the prepayment date and
the account of Borrower to be charged if such prepayment is to be so effected.
Notice of such prepayment having been given, the principal amount of the Loan
specified in such notice, together with interest thereon to the date of
prepayment, shall become due and payable on such prepayment date.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 18

 

 

Section 4.4. Place of Payment or Prepayment

 

All payments and prepayments made in accordance with the provisions of this
Agreement or of principal or interest on the Term Loan Note shall be made to
Agent, for the benefit of the Lenders in their pro rata percentage, no later
than 10:00 a.m. (Little Rock, Arkansas time) in immediately available funds at
the address referred to in Section 11.4. .

 

Section 4.5. Prepayment Premium or Penalty

 

If Borrower exercises its option to prepay all or any part of the Term Loan in
full pursuant to Section 4.2. prior to the first anniversary of the Closing
Date, Borrower shall pay a prepayment premium in an amount equal to three
percent (3.0%) of the amount of such prepayment, it being understood that no
penalty shall be incurred with respect to a mandatory prepayment pursuant to
Section 4.2. (b) . Each prepayment pursuant to Section 4.2. made after the first
anniversary of this Agreement shall be without premium or penalty.

 

Section 4.6. Increased Costs

 

(a) Notwithstanding any other provision herein, but subject to Section 11.12. ,
if any Governmental Requirement or the introduction or effectiveness of any
applicable Governmental Requirement or any change in any Governmental
Requirement or in the interpretation or administration thereof, or compliance by
any Lender (or any lending office of any Lender) with any applicable guideline
or request from any central bank or Governmental Authority (whether or not
having the force of a Governmental Requirement) either (i) shall impose, modify
or make applicable any reserve, deposit, capital adequacy or similar requirement
against loans made or commitments entered into by a Lender, or (ii) shall impose
on any Lender any other conditions affecting this Agreement; and the result of
any of the foregoing affects or would have the effect of reducing the rate of
return on such Lender’s capital as a consequence of its obligations hereunder to
a level below that which such Lender could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s policies with
respect to capital adequacy) then, subject to Section 11.12. hereof, Borrower
shall pay to Agent, for the benefit of such Lender, such additional amount or
amounts as will compensate such Lender for such actual reduction suffered.
Notwithstanding the foregoing, in no event shall the compensation payable under
this Section 4.6. (to the extent, if any, constituting interest under applicable
laws) together with all amounts constituting interest under applicable laws and
payable in connection with this Agreement, the Term Loan Note and the other Loan
Documents, exceed the Highest Lawful Rate, it being understood and agreed
however, that Lender shall not be entitled to such compensation as a result of
such Lender’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the Closing Date.
Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directions promulgated thereunder or issued in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to have been
introduced or adopted after the Closing Date.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 19

 

 

(b) Agent will notify Borrower of any event which will entitle any Lender to
compensation pursuant to subsection (a) above. A certificate of such Lender
setting forth in reasonable detail such amount or amounts as shall be necessary
to compensate such Lender as specified in subsection (a) above shall be
conclusive absent manifest error. Borrower agrees to pay to Agent, for the
benefit of such Lender, for the account of such Lender the amount shown as due
on any such certificate within fifteen (15) days after its receipt of the same.

 

(c) Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to the Loan shall not constitute a waiver of such Lender’s
rights to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital with respect to the
Loan; provided that the Borrower shall not be required to compensate a Lender or
Agent for any increased costs or reductions incurred more than 180 days prior to
the date that such Lender or Agent, as the case may be, notifies the Borrower of
the Governmental Requirement giving rise to such increased costs or reductions
and of such Lender’s or the Agent’s intention to claim compensation therefor;
provided further that, if the Governmental Requirement giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

Section 4.7. Taxes

 

(a) Subject to Section 11.12. , any and all payments by Borrower hereunder or
under the Term Loan Note shall be made free and clear of and without deduction
for any and all present or future taxes, deductions, charges or withholdings,
and all liabilities with respect thereto, including, without limitation, such
taxes, deductions, charges, withholdings or liabilities whatsoever imposed,
assessed, levied or collected by any jurisdiction (or any political subdivision
thereof) of which Borrower or any Subsidiary is organized or doing business,
excluding, taxes imposed on a Lender’s net income (including penalties and
interest payable in respect thereof) and franchise taxes imposed on a Lender, by
the jurisdiction under the laws of which a Lender is organized or any political
subdivision thereof (all such non-excluded taxes, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). Subject
to Section 11.12. hereof, if Borrower shall be required by Governmental
Requirement to deduct any Taxes from or in respect of any sum payable hereunder
or under the Term Loan Note to a Lender (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.7. ) such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions, and (iii)
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Governmental Requirement. If
requested by a Lender, Borrower shall confirm that all applicable Taxes, if any,
imposed on it by virtue of the transactions under this Agreement have been
properly and legally paid by it to the appropriate taxing authorities by sending
either (A) official tax receipts or notarized copies of such receipts to such
Lender within thirty (30) days after payment of any applicable tax or (B) a
certificate executed by an Authorized Officer of Borrower confirming that such
Taxes have been paid, together with evidence of such payment.

 

(b) In addition, subject to Section 11.12. hereof, Borrower agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
under the Term Loan Note or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or the Term Loan Note (hereinafter
referred to as “Other Taxes”).

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 20

 

 

(c) Subject to Section 11.12. hereof, Borrower will indemnify Agent and Lenders
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 4.7. ) paid by Agent or any Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days from the date Agent
or any Lender makes written demand therefor.

 

(d) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreement and obligations of Borrower contained in this Section
4.7. shall survive the termination of this Agreement and the payment in full of
the Term Loan Note and all other amounts payable hereunder.

 

Section 4.8. Payments on Business Day.

 

Whenever any payment or prepayment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest.

 

ARTICLE V
COMMITMENT FEE AND OTHER FEES

 

Section 5.1. Commitment Fee Borrower agrees to pay to Agent, for the pro rata
benefit of the Lenders, on the Closing Date, a fully earned, nonrefundable
commitment fee in respect of the commitment of Lenders hereunder to Borrower in
the amount of $75,000.

 

Section 5.2. Fees Fully Earned Unless otherwise provided in this Agreement or in
a separate writing by Agent, as approved by the Agent, Borrower shall not be
entitled to any credit, rebate, or repayment of any fees earned by Agent or
Lenders pursuant to this Agreement notwithstanding any termination of this
Agreement.

 

Section 5.3. Fees Not Interest; Nonpayment The fees described in this Agreement
represent compensation for services rendered and to be rendered separate and
apart from the lending of money or the provision of credit and do not constitute
compensation for the use, detention, or forbearance of money, and, subject to
Section 11.12. , the obligation of Borrower to pay each fee described herein
shall be in addition to, and not in lieu of, the obligation of Borrower to pay
interest, other fees described in this Agreement, and expenses otherwise
described in this Agreement. Fees shall be payable when due in Dollars and in
immediately available funds. Subject to Section 11.12. hereof, all fees,
including, without limitation, the fees referred to in Section 5.1. and any
other fees payable pursuant to this Agreement, shall be non-refundable, and
shall, to the fullest extent permitted by Governmental Requirement, bear
interest, if not paid when due, at a rate per annum equal to the lesser of (a)
three and one half percent (3.5%) above the Applicable Rate or (b) the Highest
Lawful Rate.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 21

 

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants that:

 

Section 6.1. Organization and Qualification; Subsidiaries Borrower, each
Guarantor and each Subsidiary is (i) duly organized, validly existing and in
good standing under the laws of the state of its organization and has the
requisite legal right, power and authority to carry on its business as presently
conducted and to execute, deliver and perform its obligations under this
Agreement and all other Loan Documents executed by it, and (ii) is duly
qualified to do business and in good standing in each jurisdiction in which the
nature of the business it conducts makes such qualification necessary or
desirable except where the failure to be qualified, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. All of Borrower’s Subsidiaries are identified in Schedule 6.1 hereto.
Borrower owns all of the issued and outstanding stock of such Subsidiaries and
there are no outstanding warrants or requirements of any type for the issuance
of additional shares in such Subsidiaries.

 

Section 6.2. Accuracy of Information (a) Borrower’s and each Guarantor’s exact
legal name is that indicated on Schedule 6.2 hereto; (b) Borrower, each
Guarantor and each Subsidiary is an organization of the type and is organized in
the jurisdiction set forth on Schedule 6.2 hereto; (c) Schedule 6.2 hereto
accurately sets forth Borrower’s, each Guarantor’s and each Subsidiary’s
organizational identification number or accurately states that Borrower, such
Guarantor or such Subsidiary has none; (d) Schedule 6.2 hereto accurately sets
forth Borrower’s, each Guarantor’s and each Subsidiary’s chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) except as disclosed on Schedule 6.2 hereto, none of Borrower, any
Guarantor or any Subsidiary (and each of its predecessors) has, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction, and (f) none of
the factual information and data (taken as a whole) heretofore or
contemporaneously furnished by or on behalf of the Borrower in writing to the
Agent on or before the Closing Date for purposes of or in connection with this
Agreement contained any untrue statement of a material fact or omitted to state
any material fact necessary to make such information and data (taken as a whole)
not misleading at such time in light of the circumstances under which such
information or data was furnished, it being understood and agreed that for
purposes of this Section 6.2. , such factual information and data shall not
include projections (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.

 

Section 6.3. Authorization Borrower’s, each Guarantor’s and each Subsidiary’s
execution, delivery and performance of the Loan Documents executed by it (i)
have been duly authorized by all necessary action under such Person’s
organizational documents and otherwise, (ii) except as set forth on Schedule 6.3
hereto, do not and will not require any consent of any other person or entity,
and (iii) do not and will not require any consent, license, permit authorization
or other approval (including foreign exchange approvals) of any Governmental
Authority, or any notice to, exemption by, any registration, declaration or
filing with or the filing of any other action in respect of any Governmental
Requirement, except as set forth on Schedule 6.3 hereto.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 22

 

 

Section 6.4. No Conflicts Neither execution or delivery by Borrower, any
Guarantor, or any Subsidiary of any Loan Document nor the fulfillment of or
compliance with its terms and provisions will (i) to the Borrower’s or any
Guarantor’s knowledge violate any Governmental Requirement of any Governmental
Authority or the basic organizational documents of such Person in any material
respect or (ii) except as set forth on Schedule 6.4 hereto conflict with or
result in a breach of the terms, conditions or provisions of, or cause a default
under, any material agreement, instrument, franchise, license or concession to
which such Person is a party or bound, except where any such violation, conflict
or default would not be expected to have a Material Adverse Effect.

 

Section 6.5. Enforceability Each Loan Document to which Borrower, any Guarantor,
or any Subsidiary is a party has been duly and validly executed, issued and
delivered by Borrower, such Guarantor, or such Subsidiary. They are in proper
legal form for prompt enforcement and they are Borrower’s, such Guarantor’s or
such Subsidiary’s, as applicable, valid and legally binding obligations
enforceable in accordance with their terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and conveyance or similar laws and general equitable principles related
to enforceability, regardless of whether considered in a proceeding in equity or
at law. Borrower’s or such Subsidiary’s obligations under each Loan Document to
which it is a party rank and will rank at least equal in priority of payment
with all of Borrower’s or such Subsidiary’s other debt.

 

Section 6.6. Financial Condition; No Material Adverse Change The Borrower has
heretofore furnished to the Agent and Lenders the audited consolidated balance
sheet and related statements of income, stockholders equity and cash flows of
the Borrower and its Consolidated Subsidiaries (i) as of and for the fiscal year
ended December 31, 2013, as filed in the Borrower’s Annual Report on Form 10-K
with the SEC on June 11, 2014, and (ii) as of and for the fiscal quarter ended
June 30, 2014. Each of these financial statements fairly present in all material
respects the financial condition and results of operations of Borrower or such
Guarantor and its Subsidiaries, on a consolidated basis, as of its date and for
the period then ended. Except as set forth in any subsequent information
supplied to Agent or Lenders, no material adverse change has occurred in the
financial condition or results of operations reflected in any such statements
since their dates, and all assets listed on such statements are subject to
Borrower’s or the applicable Guarantor’s or Subsidiary’s management control and
disposition and, except as shown therein, are available to satisfy any claim
rightfully made pursuant to the Loan Documents executed by Borrower, any
Guarantor or any Subsidiary. There has been no material adverse change in the
financial condition or results of operations of Borrower, any Guarantor or any
Subsidiary since September 30, 2014, except for such changes set forth on
Schedule 6.6 hereof.

 

Section 6.7. Taxes Borrower, each Guarantor, and each Subsidiary has filed all
tax returns required to be filed and paid all taxes shown thereon to be due by
the due date or extension thereof, including interest and penalties, except for
taxes being diligently contested in good faith and for payment of which adequate
reserves have been set aside.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 23

 

 

Section 6.8. Litigation and Other Proceedings Schedule 6.8 sets forth all
pending actions, suits or proceedings of any kind by or against Borrower, any
Guarantor, any Subsidiary or any Collateral pending in any court or before any
Governmental Authority. Except as set forth in Schedule 6.8, there is no action,
suit or proceeding pending or, to Borrower’s knowledge, threatened against or
affecting Borrower, any Guarantor, any Subsidiary or any Collateral, at law or
in equity, or before or by any Governmental Authority, which would reasonably be
expected to result in any material adverse change in Borrower’s, any
Guarantor’s, or any Subsidiary’s business or financial condition or in any
Collateral or in other material property of Borrower, any Guarantor or any
Subsidiary, or any interest in therein.

 

Section 6.9. No Defaults None of Borrower, any Guarantor, or any Subsidiary is
in default with respect to any Governmental Requirement, in the payment of any
debt for borrowed money or under any agreement or other papers evidencing or
securing any such debt pursuant to which the applicable Government Authority or
such creditors thereof, as the case may be, are not exercising remedies against
such Borrower, Guarantor or Subsidiary.

 

Section 6.10. Solvency Borrower, each Guarantor, and each Subsidiary is solvent
and no bankruptcy or insolvency proceedings are pending or contemplated by or,
to Borrower’s knowledge, against Borrower, any Guarantor, or any Subsidiary.
Borrower’s, each Guarantor’s, and each Subsidiary’s liabilities and obligations
under this Agreement and the other Loan Documents do not and will not render
Borrower, any Guarantor or any Subsidiary insolvent, cause Borrower’s, any
Guarantor’s, or any Subsidiary’s liabilities to exceed Borrower’s, such
Guarantor’s or such Subsidiary’s assets or leave Borrower, any Guarantor or any
Subsidiary, when taken together, with too little capital to properly conduct all
of its business as now conducted or contemplated to be conducted.

 

Section 6.11. Representations and Warranties No representation or warranty
contained in any Loan Document executed by Borrower, any Guarantor, or any
Subsidiary and no statement contained in any certificates, schedule, list,
financial statement or other papers furnished to Agent by or on behalf of
Borrower, any Guarantor, or any Subsidiary contains or will contain any untrue
statement of material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading,
provided that, insofar as the foregoing representation and warranty addresses
information provided to Borrower, any Guarantor, or any Subsidiary by customers,
such representation and warranty is based solely upon investigation made by
Borrower, any such Guarantor, or any such Subsidiary in the normal course of
business.

 

Section 6.12. Margin Regulations None of the proceeds of the Loan will be used
for the purpose of purchasing or carrying, directly or indirectly, any margin
stock or for any other purpose which would make such credit a “purpose credit”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

Section 6.13. Licenses, Permits, Trademarks, etc. Borrower, each Guarantor and
each Subsidiary possesses all material patents, trademarks, trade names,
copyrights and other intellectual property material to its business. Schedule
6.13 sets forth all patents, trademarks, trade names, copyrights and other
intellectual property material to its business. The Borrower, each Guarantor and
each Subsidiary either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their business as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of hydrocarbons, with
such exceptions as would not reasonably be expected to have a Material Adverse
Effect.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 24

 

 

Section 6.14. Compliance with Governmental Requirements To the knowledge of
Borrower, Borrower, each Guarantor, each Subsidiary and the property of
Borrower, each Guarantor and each Subsidiary covered by the Loan Documents are
in compliance with all Governmental Requirements applicable to it and Borrower,
each Guarantor and each Subsidiary manages and operates (and will continue to
manage and operate) its business in accordance with good industry practices,
except where any non-compliance, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.15. ERISA To the knowledge of Borrower, no event has occurred which
could result in liability on Borrower, any Guarantor, or any Subsidiary to the
Pension Benefit Guaranty Corporation. Borrower, each Guarantor and each
Subsidiary, as applicable, have met all requirements with respect to funding of
each plan (a “Plan”) maintained for any of Borrower’s or any Subsidiary’s
employees subject to Title IV of the Employee Retirement Benefit Act of 1974, as
amended, and related regulations (“ERISA”), if any exists. No event or condition
has occurred that would permit any lien under ERISA to attach to any of the
Collateral.

 

Section 6.16. Title to Properties Except as set forth on Schedule 6.16 and
except with respect to the Oil and Gas Properties or the Hydrocarbon Interests,
which are discussed in Section 6.22. below, Borrower, each Guarantor, and each
Subsidiary have good, sufficient and legal title to, or valid leasehold interest
in, all of the assets listed on its balance sheet in the Quarterly Report on
Form 10-Q for the quarter ended June 30, 2014 and material to its business, and
the Collateral is subject to no Liens (other than Permitted Liens) in any
jurisdiction, except for minor defects in title that do not, in the aggregate,
interfere with Borrower, each Guarantor, and each Subsidiary’s ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes. The Collateral is not in the possession of any third
party bailee (such as a warehouse). In the event that Borrower, after the date
hereof, intends to store or otherwise deliver the Collateral to such a bailee,
then Borrower will receive the prior written consent of Agent and such bailee
must acknowledge in writing that the bailee is holding such Collateral for the
benefit of Agent, for the benefit of the Lenders.

 

Section 6.17. Burdensome Contracts None of Borrower, any Guarantor, or any
Subsidiary is a party to any contract or agreement or subject to any restriction
which could reasonably be expected to have a Material Adverse Effect.

 

Section 6.18. Authorization to File Borrower hereby authorizes Agent to file
financing statements and financing statement amendments without notice to
Borrower, with all appropriate jurisdictions, as Agent deems appropriate, in
order to perfect or protect Agent’s and Lenders’ interest in the Collateral.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 25

 

 

Section 6.19. Environmental and Safety Matters (a) All facilities and property
operated by Borrower, any Guarantor or any Subsidiary are in material compliance
with all Hazardous Material Laws; (b) there have been no unresolved and
outstanding past, and there are no pending or to the knowledge of Borrower, any
Guarantor or Subsidiary threatened: (i) claims, complaints, notices or requests
for information received by Borrower, any Guarantor or any Subsidiary with
respect to any alleged material violation of any Hazardous Material Law, or (ii)
written complaints, notices or inquiries to Borrower, any Guarantor or any
Subsidiary regarding potential liability of Borrower, any Guarantor or any
Subsidiary under any Hazardous Material Law; and (c) to the knowledge of
Borrower, any Guarantor or any Subsidiary no conditions exist at, on or under
any property now or previously owned or leased by Borrower, any Guarantor or any
Subsidiary which, with the passage of time, or the giving of notice or both, are
reasonably likely to give rise to liability under any Hazardous Material Law or
create a significant adverse effect on the value of the property.

 

Section 6.20. Material Contracts Schedule 6.20 sets forth an accurate list of
all material leases, contracts, agreements and commitments to which Borrower,
any Guarantor, or any Subsidiary is a party or by which it is bound, including,
without limitation, any real or personal property leases to which Borrower, any
Guarantor, or any Subsidiary is a party the terms of which involve the receipt
or payment by such Person of more than $100,000 per annum or more than $250,000
in the aggregate (collectively, the “Material Contracts”); provided however,
that Material Contracts currently in effect that are exhibits to the Borrower’s
Annual Report on Form 10-K are not listed on Schedule 6.20. Each of the Material
Contracts is in full force and effect and Borrower, such Guarantor, or such
Subsidiary, as applicable, has complied in all material respects with its
obligations under such Material Contract requiring performance prior to the date
hereof, and is not in material default under any of them, nor does any condition
exist that with notice or lapse of time or both would constitute such a material
default.

 

Section 6.21. Real Property Promptly after Borrower has acquired any interest in
real property (including leasehold interests in real property), other than
leases related to Oil and Gas Properties or Hydrocarbon Interests, Borrower will
give Agent notice of its acquisition of such real property in such detail as
Agent and Lenders shall reasonably require. Concurrently with the acquisition by
Borrower following the Closing Date of any real estate, other than leases
related to Oil and Gas Properties or Hydrocarbon Interests, Borrower will
deliver or cause to be delivered to Agent, with respect to such real estate, (i)
a mortgage or deed of trust, as applicable, in form and substance reasonably
satisfactory to Agent, (ii) an ALTA lender’s title insurance policy issued by a
title insurer reasonably satisfactory to Agent in form and substance and in
amounts reasonably satisfactory to Agent insuring Agent’s first priority Lien on
such real estate, for the benefit of Lenders, free and clear of all defects and
encumbrances except Permitted Liens, (iii) a current ALTA survey, certified to
Agent and Lenders by a licensed surveyor, in form and substance reasonably
satisfactory to Agent, (iv) a certificate, in form and substance reasonably
acceptable to Agent, from a national certification agency acceptable to Agent,
indicating whether such real estate is located in a special flood hazard area
and (v) in the case of real estate that consists of a leasehold estate, such
estoppel letters, consents and waivers from the landlords and non-disturbance
agreements from any holders of mortgages or deeds of trust on such real estate
as may be requested by Agent, all of which shall be in form and substance
reasonably satisfactory to Agent.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 26

 

 

Section 6.22. Oil and Gas Properties; Titles, Etc.

 

(a) Borrower has good and defensible title to the working interests and net
interests in production attributable to the Oil and Gas Properties reflected in
the initial Reserve Report and set forth in Schedule 6.22(a) attached hereto,
except with respect to any decrease resulting from the establishment or
amendment consented to by Agent in writing, such consent not to be unreasonably
withheld, after the date hereof of any unit or pooled area, and the ownership of
such Oil and Gas Properties shall not in any material respect obligate the
Borrower to bear the costs and expenses relating to the maintenance, development
and operations of each such Property in an amount in excess of the working
interest of each Oil and Gas Property set forth in Exhibit A to the Mortgage,
except with respect to (i) any increase resulting from the establishment or
amendment consented to by Agent in writing, such consent not to be unreasonably
withheld, after the date hereof of any unit or pooled area, or (ii) increase
that is accompanied by a proportionate increase in net interests. Except as set
forth in Schedule 6.22(a), all information contained in the most recently
delivered Reserve Report is true and correct in all material respects as of the
date thereof. Except as set forth on Schedule 6.22(a), no litigation or claims
are currently pending, or to the best knowledge of Borrower, threatened which
would question Borrower’s title to the Oil and Gas Properties.

 

(b) All leases and agreements referenced in the initial Reserve Report or the
title information delivered in connection herewith are valid and subsisting, in
full force and effect and to Borrower’s knowledge there exists no default or
event or circumstance which with the giving of notice or the passage of time or
both would give rise to a default under any such lease or agreements, which
could reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 6.22(b), (i) Borrower has no unfulfilled obligation to drill
additional wells, and (ii) all Hydrocarbon wells in which Borrower owns an
interest have been drilled and completed within the limits permitted by all
applicable leases or contracts and pooling or unit agreements.

 

(c) The Property presently owned, leased or licensed by Borrower including,
without limitation, all easements and rights of way, is all of the Property
reasonably necessary to permit Borrower to conduct its business in all material
respects in the same manner as its business has been conducted prior to the date
hereof and as would a prudent operator, and Borrower will not be required to
acquire any material assets to continue the current operations of Borrower
Properties other than the replacement of equipment in the ordinary course of
business and other acquisitions as contemplated by the Development Plan.

 

(d) All fixtures, improvements and personal property included in the Properties
of Borrower which are reasonably necessary for the operation of its business are
in all material respects in good working condition (ordinary wear and tear
excepted) and are maintained in accordance with customary industry standards.

 

(e) Borrower either owns or has valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in the conduct of its
business, subject to the limitations contained in the agreements governing the
use of the same, which limitations are customary for companies engaged in the
business of the exploration and production of Hydrocarbons.

 

(f) Except as would not reasonably be expected to have individually or in the
aggregate a Material Adverse Effect, all royalties, overriding royalties, and
other payments due under any oil and gas lease or oil, gas and mineral lease
included in the Oil and Gas Properties have been fully, properly and timely paid
in accordance with the terms of the respective instrument pursuant to which such
obligations arose, except (i) royalty or overriding royalty payments held in
suspense by Borrower or its designated operator due to title disputes with
respect to such interests, or (ii) amounts owed to other working interest owners
in the wells that that Borrower or is designated operator is entitled to retain
pursuant to the terms of the applicable operating agreement.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 27

 

 

(g) Other than the Permitted Liens, no Oil and Gas Property is subject to any
restriction on the use of the surface in a manner that would adversely affect
the value or operation of such Oil and Gas Property in any material respect.
Except as would not reasonably be expected to have individually or in the
aggregate a Material Adverse Effect, (i) Borrower has all easements, licenses,
rights-of-way, servitudes, leasehold estates, instruments and other interests
that are reasonably necessary for the operation and maintenance of the Oil and
Gas Properties as currently conducted and reasonably anticipated to be
conducted, (ii) all such easements, licenses, rights-of-way, servitudes,
leasehold estates, instruments and other interests to Borrower’s knowledge are
in full force and effect and (iii) to Borrower’s knowledge there are no actions
pending, or to the knowledge of the Borrower, threatened, to revoke, terminate
or limit any such easements, licenses, rights-of-way, servitudes, leasehold
estates, instruments or other interests.

 

Section 6.23. Maintenance of Properties The Oil and Gas Properties (and
Properties unitized therewith) have been maintained, operated and developed in a
good and workmanlike manner (ordinary wear and tear excepted) and in material
conformity with all Government Requirements and in material conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties. Specifically in connection with the foregoing (a) no Oil
and Gas Property is subject to having allowable production reduced below the
full and regular allowable (including the maximum permissible tolerance) because
of any overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Government Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties). All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by Borrower that are reasonably necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing that are operated by any
member of Borrower, in a manner consistent with Borrower’s past practices (other
than those the failure of which to maintain in accordance with this Section
6.23. would not reasonably be expected to have a Material Adverse Effect).
Except as set forth on Schedule 6.23, no well which is part of the Oil and Gas
Properties (a) is subject to any Governmental Requirement requiring that such
well be plugged and abandoned or (b) has been suspended or temporarily
abandoned, but has not been plugged and abandoned in accordance with applicable
Governmental Requirements. Notwithstanding the foregoing, this Section 6.23.
shall not apply to Properties at are not operated by Borrower or any of its
Subsidiaries.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 28

 

 

Section 6.24. Gas Imbalances, Prepayments Except as set forth on Schedule 6.24,
on a net basis there are no gas imbalances, take or pay or other prepayments
that would require Borrower to deliver Hydrocarbons produced from the Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor. Except as set forth on Schedule 6.24, no material gas
imbalances exist with respect to any of the Oil and Gas Properties. Except as
set forth in Schedule 6.24, none of the Oil and Gas Properties are subject to
any contractual or other arrangement whereby payment for production therefrom is
to be deferred for a substantial period of time after the month in which such
production is delivered (i.e., in the case of oil, not in excess of 60 days, and
in the case of gas, not in excess of 90 days). Except as set forth on Schedule
6.24, none of the Oil and Gas Properties is subject to a contractual or other
arrangement for the sale of oil or gas production for a fixed price which cannot
be canceled on 90 days (or less) notice or which contains commercial terms which
are not customary in the industry. None of the Oil and Gas Properties is subject
at present to any regulatory refund obligation and to Borrower’s knowledge,
after due inquiry, no facts exist which might cause the same to be imposed.

 

Section 6.25. Marketing of Production Except for contracts listed and in effect
on the date hereof on Schedule 6.25, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts Borrower represents that the
applicable members of Borrower are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist that are
not cancelable on 60 days’ notice or less without penalty or detriment for the
sale of production from Borrower’s Oil and Gas Properties (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of longer than six (6)
months from the date hereof. All proceeds from the sale of the Borrower’s
interests in Hydrocarbons from its Oil and Gas Properties will, to Borrower’s
knowledge, be paid in full to the Borrower by the purchaser thereof on a timely
basis and at prices and terms comparable to market prices and terms generally
available at the time such prices and terms were negotiated for oil and gas
production from producing areas situated near such Oil and Gas Properties, and
none of such proceeds are currently being held in suspense by such purchaser or
any other Person. Except as set forth in Schedule 6.25, none of the Borrower’s
Oil and Gas Properties are subject to any contractual or other arrangement
whereby payment for production therefrom is to be deferred for a substantial
period of time after the month in which such production is delivered (i.e., in
the case of oil, not in excess of 60 days, and in the case of gas, not in excess
of 90 days).

 

Section 6.26. Ownership of Hydrocarbon Interests All of the Borrower’s Oil and
Gas Properties are described on Schedule 6.22(a). Except as set forth on
Schedule 6.26, Borrower has not elected (or been deemed to have elected) to be a
non-consenting party with respect to any well that is located on any lands
covered by any lease or unit that included in the most recently delivered
Reserve Report and except as provided in Schedule 6.26, no well included in the
such Reserve Report is currently subject to a reversion or other adjustment at
some level of cost recovery or payout.

 

Section 6.27. Collateral Accounts Borrower has no Collateral Accounts at or with
any bank or financial institution other than with Lender except for the
Collateral Accounts described on Schedule 6.27 and which Borrower has taken or
will take such actions as are necessary to give Agent a perfected security
interest therein.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 29

 

 

ARTICLE VII
CONDITIONS

 

Section 7.1. Conditions to Closing No Lender will be obligated to make the Term
Loan hereunder unless all of the following conditions shall be satisfied:

 

(a) Approvals. Prior to the Closing Date, Borrower, each Guarantor and each
Subsidiary shall have obtained all orders, approvals or consents of all Persons
required for the execution, delivery and performance by Borrower and each
Subsidiary of the Loan Documents to which each such Person is a party.

 

(b) Compliance with Law. The business and operations of Borrower, each Guarantor
and each Subsidiary as conducted at all times relevant to the transactions
contemplated by this Agreement to and including the close of business on the
Closing Date shall have been and shall be in compliance, to the satisfaction of
the Agent, with all applicable Governmental Requirements. No Governmental
Requirement shall prohibit the transactions contemplated by the Loan Documents,
no order, judgment or decree of any Governmental Authority shall exist, and no
litigation shall be pending or, to the best knowledge of Borrower, threatened,
which in the judgment of any Lender (A) would enjoin, prohibit or restrain the
transactions contemplated by the Loan Documents or (B) could have a Material
Adverse Effect.

 

(c) Financial Statements. On the Closing Date, Agent and each Lender shall have
received and reviewed: (i) the consolidated financial statements of Borrower and
its Subsidiaries as of June 30, 2014 as provided to the Agent; (ii) a
certificate dated the Closing Date of the chief financial officer of Borrower
certifying that the financial position of Borrower and its Subsidiaries as of
the Closing Date is not materially different from that presented in the June 30,
2014 consolidated balance sheet of Borrower and its Subsidiaries attached to
such certificate; and (iii) for any Guarantor which is not otherwise included in
the financial statements delivered pursuant to clause (i) above, the financial
statements and certificate required in clauses (i) and (ii) above.

 

(d) Payment of Fees and Expenses. Agent, for the benefit of the Lenders, shall
have received payment of (i) all fees described in Section 5.1. hereof and (ii)
without limiting the obligations of Borrower under Section 11.2. , the
reasonable expenses of, or incurred by, Agent, any Lender and their respective
counsel, to the extent billed as of the Closing Date, in connection with the
negotiation and closing of the transactions contemplated herein.

 

(e) Background Checks. Agent and Lenders shall have received and be satisfied
with background checks on key managers of Borrower as Agent shall designate.

 

(f) Required Documents and Certificates. On the Closing Date, Agent shall have
received the following, in each case in form, scope and substance satisfactory
to Agent:

 

(i) the Term Loan Note;

 

(ii) the Security Agreement;

 

(iii) the Warrant;

 

CREDIT AGREEMENT (Lilis Energy, Inc.) 









Page 30

 

 

(iv) a Compliance Certificate duly and properly executed by a Responsible
Officer and dated as of the Closing Date;

 

(v) commitments from one or more Lenders sufficient, in the aggregate, to
consummate the transactions contemplated hereby, as determined by Agent in its
sole discretion;

 

(vi) the initial Reserve Report accompanied by a certificate covering the
matters described in Section 8.1. (a) (ii) , copies of all material contracts or
agreements relating to the Oil and Gas Properties of Borrower, including, but
not limited to, all operating agreements covering such Oil and Gas Properties,
as well as all material marketing, transportation, and processing agreements
related to such Oil and Gas Properties;

 

(vii) an Officer’s Certificate from Borrower, each Guarantor and each Subsidiary
executing a Loan Document dated as of the Closing Date certifying, inter alia,
(A) the Articles of Incorporation or Bylaws (or equivalent corporate documents),
as amended and in effect, of Borrower, each Guarantor and each Subsidiary; (B)
resolutions duly adopted by the Board of Directors (or equivalent managing body)
of Borrower, each Guarantor and each Subsidiary authorizing the transactions
contemplated by the Loan Documents to which it is a party; and (C) the
incumbency and specimen signatures of the officers of Borrower, each Guarantor
and each Subsidiary authorized to execute documents on its behalf;

 

(viii) a certificate from the appropriate public official of the jurisdiction in
which Borrower, each Guarantor and each Subsidiary is organized as to the
continued existence and good standing of Borrower, each Guarantor and each
Subsidiary;

 

(ix) a certificate from the appropriate public official of each jurisdiction in
which Borrower, each Guarantor and each Subsidiary is authorized and qualified
to do business as to the due qualification and good standing of Borrower, each
Guarantor and each Subsidiary unless failure is not reasonably likely to have a
Material Adverse Effect;

 

(x) Direction Letters executed in blank by Borrower in such quantity as Agent
may reasonably request;

 

(xi) Letters-in-Lieu executed in blank by the Borrower, in such quantity as
Agent may reasonably request;

 

(xii) a legal opinion in form, substance and scope reasonably satisfactory to
Agent from counsel for, and issued upon the express instructions of, Borrower,
each Guarantor and each Subsidiary;

 

(xiii) certified copies of Requests for Information of Copies (Form UCC 11), or
equivalent reports, listing all effective financing statements which name
Borrower, any Guarantor or any Subsidiary (under its present name, any trade
names and any previous names) as debtor and which are filed, together with
copies of all such financing statements;

 

CREDIT AGREEMENT (Lilis Energy, Inc.) 









Page 31

 

 

(xiv) all federal and state tax returns for the last three (3) years for
Borrower, Guarantor and each Subsidiary;

 

(xv) all title information as Agent may require satisfactory to Agent setting
forth the status of title to the Borrower’s Oil and Gas Properties evaluated in
the initial Reserve Report as of the Closing Date;

 

(xvi) evidence satisfactory to Agent, in Agent sole discretion, of the
environmental condition of the Oil and Gas Properties of Borrower and such
reports as in form and scope satisfactory to Agent as they may request related
thereto;

 

(xvii) satisfactory due diligence acceptable to Agent, in Agent’s sole
discretion, including, but not limited to the review of all engineering,
operations, land, title and environmental matters, Equity Interest agreements,
cash management systems and financial data or information;

 

(xviii) satisfactory due diligence review of Borrower’s Material Agreements,
including, but not limited to, satisfactory review of the operating agreements
governing the Oil and Gas Properties, marketing agreements, transportation
agreements and processing agreements;

 

(xix) Agent shall be reasonably satisfied with the potential plugging and
abandonment liabilities associated with the Oil and Gas Properties, including,
without limitation, the bonding or collateralization obligations of Borrower
associated therewith;

 

(xx) Agent shall have received satisfactory reference checks for the Responsible
Officers satisfactory to Agent, in Agent’s sole discretion;

 

(xxi) Agent and all Lenders shall have received formal approval of this
Agreement by their investment committees;

 

(xxii) Borrower shall have received written consent from the holders of its
senior secured debentures to this transaction, and subordination of those
debentures to the Term Loan; and

 

(xxiii) such other documents as Agent or any Lender shall reasonably request.

 

Section 7.2. Post-Closing Conditions Borrower shall cause the conditions set
forth on Schedule 7.2 hereto to be satisfied in full, on or before the date
specified for each such condition, time being of the essence, and each to be
satisfactory, in form and substance as acceptable to Agent in their sole
discretion.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 32

 

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, until payment in full of the Obligations,
Borrower will and will cause each Guarantor and each Subsidiary to:

 

Section 8.1. Financial Statements and Information Furnish or cause to be
furnished to Agent and each Lender a copy of each of the following within the
times indicated:

 

(a) Collateral Reporting.

 

(i) on or before March 15 of each year, a Reserve Report prepared by the
Approved Petroleum Engineers dated as of December 31 of the previous year and on
or before September 15 of each year, a Reserve Report prepared by the Approved
Petroleum Engineers dated as of June 30 of the then current year and; (ii)
promptly after written request by the Agent, an additional updated Reserve
Report prepared by the Approved Petroleum Engineers dated as of the first day of
the month during which Borrower receives such request; provided that, unless an
Event of Default shall have occurred and then be continuing, any such requests
for additional updated Reserve Reports shall be prepared at the Agent’s cost and
expense, and after the occurrence and during the continuance of an Event of
Default, Agent may, from time to time, request such additional updated Reserve
Reports at the sole cost and expense of Borrower, in each case together with an
accompanying report on, since the date of the last Reserve Report previously
delivered hereunder, Oil and Gas Property sales, Oil and Gas Property purchases
and changes in categories concerning the Oil and Gas Properties owned by
Borrower which have attributable to them Proved Reserves and containing
information and analysis with respect to the Proved Reserves of Borrower as of
the date of such report and the PV 10 Value; and (iii) together with each
Reserve Report furnished pursuant to (i) or (ii), (A) any updated production
history of the Proved Reserves of Borrower as of such date, (B) the lease
operating expenses attributable to the Oil and Gas Properties of Borrower for
the prior 12-month period, (C) any other information as to the operations of
Borrower as reasonably requested by Agent and (D) such additional data and
information concerning pricing, quantities, volume of production and production
imbalances from or attributable to the Oil and Gas Properties with respect
thereto as Agent may reasonably request;

 

(ii) With the delivery of each Reserve Report, Borrower shall provide to the
Agent a certificate from a Responsible Officer certifying that in all material
respects: (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct, (ii) Borrower
owns good and defensible title to the Oil and Gas Properties evaluated in such
Reserve Report and such Properties are free of all Liens except for Permitted
Liens, (iii) except as set forth on an exhibit to the certificate, on a net
basis there are no gas imbalances, take or pay or other prepayments in excess of
the volume specified in Section 6.24. with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require any member of Borrower to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefore, (iv) none of their Oil and Gas Properties have been sold since the
date of the previous Reserve Report delivered except as set forth on an exhibit
to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by Agent, (v) attached
to the certificate is a list of all marketing agreements entered into subsequent
to the later of the date hereof or the most recently delivered Reserve Report
which any member of Borrower could reasonably be expected to have been obligated
to list on Schedule 6.24 had such agreement been in effect on the date hereof
and (vi) all of the Oil and Gas Properties evaluated by such Reserve Report are
Mortgaged Properties.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 33

 

 

(b) Annual Financial Statements. As soon as available and in any event no later
than one hundred five (105) days after the end of Borrower’s and each
Guarantor’s fiscal year, (i) annual audited consolidated financial statements
for Borrower and its Subsidiaries, and all notes thereto, including a balance
sheet and statements of income, retained earnings and cash flows for such fiscal
year and the immediately preceding fiscal year in comparative form, all prepared
in conformity with GAAP on a consolidated basis and accompanied by a report and
opinion of independent certified public accountants satisfactory to Agent
stating that such accountants have conducted audits of such financial statements
in accordance with generally accepted auditing standards and that, in their
opinion, such financial statements present fairly, in all material respects,
Borrower’s and each Guarantor’s, as applicable, financial position as of their
date and the results of Borrower’s and each Guarantor’s, as applicable,
operations and cash flows for the period they covered in conformity with GAAP,
and (ii) annual unaudited consolidated financial statements for each Guarantor,
including a balance sheet and combined statements of income, retained earnings
and cash flows for such fiscal year and the immediately preceding fiscal year in
comparative form, all prepared in accordance with GAAP on a consolidated basis
as applied in the preparation of the audited financial statements described in
clause (a)(i) above and certified on behalf of Borrower or such Guarantor, as
applicable, by an Authorized Officer;

 

(c) Quarterly Financial Statements. As soon as available and in any event no
later than fifty (50) days after the end of each fiscal quarter, unaudited
consolidated financial statements for Borrower and each Guarantor, including a
balance sheet as at the close of such quarter, and a cash flow and income
statement for such quarter, all prepared in accordance with GAAP on a
consolidated basis and certified on behalf of Borrower or such Guarantor, as
applicable, by an Authorized Officer;

 

(d) Monthly Financial Statements. As soon as available and in any event no later
than thirty (30) days after the end of each month, unaudited consolidated
financial statements for Borrower and each Guarantor, including a balance sheet
as at the close of such month, and a cash flow and income statement for such
month, all prepared in accordance with GAAP on a consolidated basis and
certified on behalf of Borrower or such Guarantor, as applicable, by an
appropriate officer or other responsible party acceptable to Agent;

 

(e) Agings. As soon as available and in any event within thirty (30) days after
the end of each calendar month a complete aging of all Accounts Receivable by
Borrower prepared in the manner historically prepared by such Borrower;

 

(f) Annual Operating Budget and Financial Projections. As soon as available and
in any event within thirty (30) days prior to the end of each fiscal year of
Borrower, (i) annual operating budgets (including income statements, balance
sheets and cash flow statements, by month) for the upcoming fiscal year of
Borrower, and (ii) annual financial projections for the following fiscal year
(on a quarterly basis) as approved by Borrower’s board of directors, together
with any related business forecasts used in the preparation of such annual
financial projections, which budgets and projections are subject to the review
and approval of the Agent;

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 34

 

 

(g) Governmental Filings. As soon as available and in any event within five (5)
days of filing, copies of all periodic and other reports, proxy statements and
other materials filed by Borrower with the SEC, any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange, or distributed to its shareholders, as the case may be;

 

(h) Materially Misleading Information. Promptly following the discovery thereof,
information in reasonable detail correcting any information provided to Agent or
any Lender which Borrower, any Guarantor or any Subsidiary discovers to be
inaccurate or misleading in any material respect; and

 

(i) Other Information. Such other information relating to Borrower’s, any
Guarantor’s or any Subsidiary’s financial condition and affairs as Agent or any
Lender may from time to time reasonably requests or as may be required from time
to time by any Loan Document.

 

(j) Compliance Certificate. Contemporaneously with the delivery of the annual
and quarterly financial statements referred to in clauses (a) and (b) above,
such financial reports and information as Agent shall require evidencing
compliance with the applicable financial covenants, which reports and
information shall include, at a minimum, delivery to Agent and each of the
Lenders of an officer’s certificate substantially in the form set forth on
Exhibit B attached hereto, signed by an authorized financial or accounting
officer of Borrower (or any other authorized officer satisfactory to Agent) (a
“Compliance Certificate”), and, if reasonably requested by Agent, back-up
documentation (including invoices, receipts and other evidence of costs incurred
during such quarter as Agent shall reasonably require) evidencing the propriety
of the deductions from revenues in determining such compliance.

 

Section 8.2. Maintenance of Existence/Good Standing and Permits Maintain (a) its
existence and obtain and maintain all franchises and permits necessary for
Borrower, each Guarantor and each Subsidiary continuously to be in good standing
in its state of its organization with full power and authority to conduct its
regular business and to own and operate its property; (b) all licenses, permits,
other authorization and agreements necessary to operate and maintain its various
businesses; and (c) its property, including leasehold estates, in a good,
operable condition, except in all cases, to extent any failure to so comply
would not reasonably be expected to have a Material Adverse Effect.

 

Section 8.3. Compliance With Governmental Requirements Conduct its business in
substantial compliance with all Governmental Requirements, including, but not
limited to, any environmental laws, and will comply with and punctually perform
all of the covenants, agreements and obligations imposed upon it to the extent
any failure to so comply could reasonably be expected to have a Material Adverse
Effect or cause any representation or warranty in the Loan Documents to be false
or misleading.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 35

 

 

Section 8.4. Payment of Obligations Pay punctually and discharge when due, (a)
or renew or extend, any Debt incurred by it and will in all material respects
discharge, perform and observe the covenants, provisions and conditions to be
performed, discharged and observed on its part in connection therewith or in
connection with any agreement or other instrument relating thereto or in
connection with any mortgage, pledge or lien existing at any time upon any of
the property or assets of Borrower, any Guarantor or any Subsidiary; provided,
that nothing contained in this Section 8.4. shall require Borrower, any
Guarantor or any Subsidiary to pay, discharge, renew or extend any such
indebtedness or to discharge, perform or observe any such covenants, provisions
and conditions so long as Borrower, such Guarantor or such Subsidiary shall be
diligently and in good faith contesting any claims which may be asserted against
it with respect to any such indebtedness or any such covenants, provisions and
conditions and shall set aside on its books reserves with respect thereto deemed
adequate by Agent and provided further that nothing contained in this Section
8.4. shall require Borrower, any Guarantor or any Subsidiary to pay, discharge,
renew or extend any such indebtedness or to discharge, perform or observe any
such covenants, provisions and conditions if it would cause such Person to be in
violation of this Agreement or any other Loan Document; and (b) all taxes, lease
payments and any other obligations arising in connection with the ownership and
operation of Borrower’s, any Guarantor’s or any Subsidiary’s businesses.

 

Section 8.5. Notification of Material Adverse Change Immediately upon the
Borrower acquiring knowledge of any event that would reasonably expected to be a
Material Adverse Change, notify Agent in writing thereof, setting forth the
nature of such change in reasonable detail and will take or cause to be taken
all such steps as are necessary or appropriate to remedy promptly any such
change.

 

Section 8.6. Notification of Defaults Immediately upon acquiring knowledge
thereof, notify Agent by telephone (and confirm such notice in writing within
five (5) days) of the existence of any Default or Event of Default hereunder or
of any default or event of default (however denominated) under any of the Loan
Documents, or under the loan papers evidencing and/or securing any other Debt,
specifying the nature and duration thereof and what action Borrower has taken,
is taking and proposes to take with respect thereto. In no event shall silence
by Agent or any Lender be deemed a waiver by it of a Default or an Event of
Default. Borrower will take all such steps as are necessary or appropriate to
remedy promptly any such Default or Event of Default.

 

Section 8.7. Notification of Ownership Changes Promptly (and in any event within
two (2) Business Days) notify Agent of any change in, or encumbrance to
ownership of more than ten percent (10%) of the capital stock of Borrower, any
Guarantor or any Subsidiary to the extent that a Schedule 13D or Schedule 13D
are filed with the SEC.

 

Section 8.8. Notification of Lawsuits Promptly (and in any event within two (2)
Business Days) upon obtaining knowledge of the institution of any legal actions
pending or threatened in writing against Borrower, any Guarantor or any
Subsidiary, notify Agent in writing of the pendency of such legal action. Agent
or any Lender may (but shall not be required to) participate in any such legal
action, and Borrower, the applicable Guarantor or the applicable Subsidiary
shall from time to time deliver to Agent and such Lender all instruments
requested by it to permit such participation. Borrower, the applicable
Guarantor, or the applicable Subsidiary shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Agent and any Lender,
their attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceeding.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 36

 

 

Section 8.9. Additional Information Furnish to Agent or any Lender from time to
time such information relating to the Collateral or Borrower’s, any Guarantor’s
or any Subsidiary’s financial condition and affairs as Agent or such Lender may
from time to time reasonably request or as may be reasonably required from time
to time by any Loan Document.

 

Section 8.10. Books and Records At all times maintain proper books of record and
account in accordance with GAAP or, if approved by Agent, other sound accounting
practice in which true, full and correct entries will be made of all its
dealings and business affairs, and will set aside on its books adequate reserves
for depletion, depreciation, obsolescence and/or amortization of its property,
and all other reserves which, in accordance with sound accounting practice,
should be set aside, and will write down, to the estimated salvage value
thereof, all property not useful in its business. Agent or any Lender shall be
entitled to have such books examined and audited, at the expense of Borrower, at
any time by representatives of Agent or any Lender. The Borrower will supply to
Agent or Lenders such additional information and documents as Agent or Lenders
reasonably requests with respect to Borrower’s use of proceeds and will permit
Agent or Lenders to have access to any and all of the Borrower’s records and
information and personnel as Agent deems necessary to verify how such proceeds
have been or are being used, and to assure that the proceeds have been used for
the purposes specified.

 

Section 8.11. Insurance At all times maintain insurance with insurance companies
reasonably acceptable to Agent, in such amounts and against such risks as are
reasonably satisfactory to Agent, including without limitation casualty and
liability insurance complying with the loss payee and notice requirements
specified in Section 8.15, and, in any event, as would be reasonably prudent for
entities in the same or similar type and size of business and owning similar
property in the same general area, and furnish to Agent, not less frequently
than annually a certificate of insurance as to the insurance carried. If
Borrower, any Guarantor, or any Subsidiary shall at any time or times hereafter
fail to obtain or maintain any of the policies of insurance required herein, or
fail to pay any premium in whole or in part relating to such policies, Agent may
if instructed in writing by the Agent, but shall not be obligated to, obtain or
cause to be maintained insurance coverage, including at the Agent’ option, the
coverage provided by all or any of the policies of Borrower and its Subsidiaries
or Guarantors and pay all or any part of the premium therefor, without waiving
any default by Borrower, and any sums so disbursed by Lenders shall be added to
the principal of the Term Loan and payable on demand.

 

Section 8.12. Deposit Relationship

 

(a) At all times maintain a depository and treasury services business with
Heartland Bank during the term of this Agreement.

 

(b) Provide Agent five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than with
Agent. For each Collateral Account that Borrower at any time maintains, Borrower
shall cause the applicable bank or financial institution (other than Agent) at
or with which any Collateral Account is maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Agent’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Agent.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 37

 

 

Section 8.13. Intentionally Omitted.

 

Section 8.14. Inspection Agent, each Lender and their agents may inspect the
Collateral at any reasonable time upon advance notice, unless Agent or any
Lender deems such inspection is of an emergency nature, in which event Borrower
shall provide Agent, each Lender and their agents with immediate access to the
Collateral or to the location of the Collateral. Borrower will furnish to Agent,
each Lender and their agents, for inspection and copying, all specifications,
books and records, and other documents and information that Lender may request
from time to time.

 

Section 8.15. Notice to Agent Borrower shall promptly within five (5) days after
the occurrence of any of the following events, notify Agent in writing thereof,
specifying in each case the action Borrower has taken or will take with respect
thereto: (a) any violation of any law or Governmental Requirement; (b) any
litigation, arbitration or governmental investigation or proceeding instituted
or, to Borrower’s knowledge, threatened against Borrower, any Guarantor or any
Subsidiary, and any material development therein; (c) any labor controversy
pending or threatened against Borrower, any Guarantor or any Subsidiary, or any
contractor thereof, and any material development in any labor controversy; (d)
any notice received by Borrower, any Guarantor or any Subsidiary with respect to
the cancellation, alteration or non-renewal of any insurance coverage maintained
with respect to the Collateral; (e) any lien filed against the Collateral; or
(f) any required permit, license, certificate or approval with respect to the
Collateral lapses or ceases to be in full force and effect.

 

Section 8.16. Other Information Borrower shall furnish to Agent and Lenders from
time to time upon Agent’s reasonable request such other information relating to
Borrower, any Guarantor, any Subsidiary, the Collateral or any other indemnitor
or other person or party connected with Borrower, any Guarantor, any Subsidiary,
the Loan, the Collateral or any security for the Loan.

 

Section 8.17. Reports and Testing Borrower shall promptly deliver to Agent and
Lenders copies of all reports, studies, inspections and tests made on any
property on which the Collateral is or has been located.

 

Section 8.18. Appraisal Agent, for the benefit of the Lenders, may obtain from
time to time, an appraisal of all or any part of the Collateral prepared in
accordance with written instructions from Agent by a third-party appraiser
engaged directly by Agent and approved by the Agent. Each such appraiser and
appraisal shall be satisfactory to Agent (including satisfaction of applicable
regulatory requirements). The cost of any such appraisal shall be borne by
Borrower; provided that in no event shall Borrower be responsible for the cost
of more than one appraisal in any twelve (12) month period, unless a Default or
Event of Default has occurred. Borrower acknowledges and agrees that Agent will
be obtaining an appraisal of the Collateral in connection with its diligence,
the cost of such appraisal to be borne by Borrower, provided that such appraisal
will be delivered after the Closing Date and Borrower shall fully cooperate with
the appraiser to complete such appraisal within thirty (30) days of the Closing
Date.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 38

 

 

Section 8.19. Financial Covenants

 

(a) Total Debt to EBITDAX Ratio. Borrower shall maintain at all times, as
determined on June 30 of each year, a ratio of (i) the aggregate amount of all
Debt, to (ii) EBITDAX of not less than:

 

Testing Period:    Ratio Period ending June 30, 2015*    4.5:1 Period ending
June 30, 2016    3.5:1 Period ending June 30, 2017 and thereafter    2.5:1

 

For the period ending June 30, 2015, the foregoing calculation shall be
aggregated over the six (6) month period then ending, multiplied by two (2). For
the period ending June 30, 2016 and each period thereafter, the foregoing
calculation shall be aggregated over the twelve (12) month period then ending.

 

(b) Debt Coverage Ratio. Borrower shall maintain as determined on June 30 of
each year commencing on June 30, 2015, a ratio of (i) the Reserve Value, to (ii)
the difference between (A) Applicable Net Debt, plus the amount of all trade
payables incurred by Borrower, which are 60 days or more past the original
invoice or billing date thereof, minus (B) Borrower’s unrestricted cash, of not
less than 1.0 to 1.0.

 

(c) Capital Expenditures. Borrower will not and will not permit any Subsidiary
to either make or commit or agree to make any Capital Expenditure that was not
included in the Development Plan that would cause the aggregate amount of all
Capital Expenditures during such fiscal quarter to exceed twenty-five percent
(25%) of the amounts approved or otherwise agreed to by Agent.

 

(d) Debt Service Reserve Account. Borrower shall maintain at all times a balance
in the Debt Service Reserve Account equal to the Debt Service Reserve Amount. It
is expressly understood that the Debt Service Reserve Account is not an advance
payment of Debt and Interest Expense and will be held by Agent as security for
the performance of Borrower under this Agreement. Following the occurrence of an
Event of Default, at the option (and without obligation) of the Agent, Agent may
apply any portion of the Debt Service Reserve Account to the payment of any such
overdue payment. Should any portion of the Debt Service Reserve Account be
appropriated and applied by Agent for the payment of overdue amounts owing on
any Debt, including the Obligations or should the amount of the Debt Service
Reserve Account be insufficient to pay all Debt and Interest Expense to be paid
during the next fiscal quarter of Borrower, Borrower must, upon the written
demand of Agent, forthwith remit to Agent, a sufficient amount in cash to
restore the Debt Service Reserve Account to the amount required hereunder.

 

Section 8.20. Operations Meeting Borrower will hold a regularly scheduled
operations meeting with Agent and the Lenders at least monthly during the period
prior to the first anniversary of the Closing Date and at least quarterly
thereafter. Such operations meetings may be conducted telephonically.

 

Section 8.21. Collections

 

(a) Operating Account. Prior to the occurrence of an Event of Default, Borrower
shall be permitted to receive and deposit all Cash Receipts in and through its
Operating Account, so long as such Operating Account is subject to a Control
Agreement in favor of Agent, for the benefit of the Lenders.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 39

 

 

(b) Lockbox Account. Borrower shall establish by the Closing Date and maintain
at the Borrower’s expense an interest-bearing lockbox deposit account (the
“Lockbox Account”) with Agent. Following the occurrence of an Event of Default,
all Cash Receipts to be received by Borrower shall be deposited, and Borrower
shall direct (and hereby agrees to direct) each payor of any Cash Receipts now
and in the future to make payment to such Lockbox Account. Borrower hereby
irrevocably appoints Agent as its attorney-in-fact (and such appointment shall
be deemed to be coupled with an interest until the commitments hereunder have
expired or been terminated and the principal of and interest on each Loan and
all fees payable hereunder and all other amounts payable under the Loan
Documents shall have been paid in full (other than contingent indemnification
obligations for which no claim has been asserted)) to address any direction
letter or letter-in-lieu of division order executed by Borrower that Agent may
hold and deliver or have delivered any such letter to any Person purchasing
Hydrocarbons from Borrower’s Oil and Gas Properties at any time any Loan is
outstanding. Upon the occurrence of a Triggering Default or in connection with
the exercise of Agent’s remedies pursuant to Section 10.2. (a) hereof, Agent
will be authorized and entitled, in its sole and uncontrolled discretion, to (i)
collect payments and revenues derived from all of Borrower’s accounts maintained
with Agent, (ii) sweep on a daily basis all cash in any Collateral Account to be
applied against the balance then outstanding on the Loans, and (iii) deliver any
letter-in-lieu of division order or direction letter executed by a member of
Borrower that Agent may hold and deliver or have delivered any such letter to
any Person purchasing Hydrocarbons from the Borrower’s Oil and Gas Properties.
While an Event of Default exists, Agent also has the right to block each
Collateral Account such that Borrower is prohibited from making any withdrawals
or disbursements from any Collateral Account. Agent shall send notice to
Borrower after the occurrence of an Event of Default.

 

(c) Payments From the Lockbox Account. So long as a Triggering Default does not
exist at such time and so long as Agent is not exercising remedies pursuant to
Section 10.2. (a) hereof following the occurrence of any other Event of Default,
Agent shall make the following payments from the Lockbox Account in the
following order of priority to the extent funds remain available:

 

(i) amounts to Borrower to (A) pay royalties and overriding royalties interests
created under any royalties and overriding royalty interests (1) with respect to
existing Oil and Gas Properties, to the extent such burdens exist on the Closing
Date (including the overriding royalty interests to be conveyed to the Lenders
on the Closing Date) and (2) with respect to Properties that Borrower acquires
subsequent to the Closing Date to the extent such burdens exist at the time that
Borrower acquires such Properties (including any overriding royalty interests to
be conveyed to the Lenders pursuant to this Agreement) and are payable to
Persons who are not Affiliates of Borrower, and (B) remit any revenues
attributable to the working interests of third parties who are not Affiliates of
any member of Borrower (so long as such Persons have paid all amounts owed under
the applicable operating agreement) that were paid to or received by Borrower,
in each case, as the Lenders determine is reasonably accurate in its good faith
discretion and any applicable severance tax or ad-valorem tax attributable to
all proceeds received by Borrower;

 

(ii) payment of all interest then accrued and unpaid on the Loans;

 

(iii) payment of all principal then due under Section 4.1. ;

 

(iv) Operating Costs approved by Agent in accordance with this Agreement;

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 40

 

 

(v) payment of any cash or cash equivalents representing proceeds of insurance
policies for the repair, rebuilding or restoration of any of the Borrower’s
Property as a result of any Casualty Event (the “Casualty Proceeds”), to the
Casualty Proceeds Account subject to and in accordance with the provisions of
Section 8.11. ; (it being understood, however, that the payment of any cash or
cash equivalents representing proceeds of insurance policies that are payable to
a person that is not Borrower or an Affiliate of Borrower (y) to compensate for
the death, injury or related loss to any individual directly as a result of any
Casualty Event, or (z) for the repair, rebuilding, restoration or remediation of
any third parties’ Property (including, but not limited to reservoir damage and
surface damage) directly as a result of any Casualty Event, are not Casualty
Proceeds for purposes of this Agreement and in each case shall be disbursed
directly to such third party if received by Borrower);

 

(vi) General and Administrative Costs, approved by Agent in accordance with this
Agreement;

 

(vii) Deposit to the Debt Service Reserve Account an amount equal to any
deficiency between the actual amounts on deposit in the Debt Service Reserve
Account and the Debt Service Reserve Amount;

 

(viii) payment of Capital Expenditures made in accordance with this Agreement;
and

 

(ix) payment to Agent and the Lenders of any other amounts due (other than
principal on the Loans) under this Agreement and any of the other Loan
Documents.

 

(d) Payments From the Lockbox Account During a Triggering Default or During the
Exercise of Remedies. While a Triggering Default exists or during such time that
Lender is exercising remedies pursuant to Section 10.2. (a) hereof, (i) Agent
may, at its option, apply sums in the Lockbox Account to pay directly to the
ultimate payee thereof some or all of the payments described in Section 8.21.
(c) , as Agent elects, including advances or prepayment to third Persons of
expenditures incurred in the ordinary course of Borrower’s operation of its
Properties, and (ii) Agent will, upon receipt from Borrower of evidence
reasonably satisfactory to Agent, of amounts due and owing to third parties who
are not Affiliates of any member of Borrower, remit to Borrower for payment to
such third parties such amount owed.

 

(e) Debit of Lockbox Account. Notwithstanding anything otherwise provided
herein, the Administrative Agent may at any time debit the Lockbox Account to
pay directly when due all interest then accrued and unpaid on the Loans and all
principal then due under Section 4.1. .

 

(f) Notice to Account Debtors. Upon or immediately following establishment of
the Lockbox Account, the Borrower covenants and agrees to send Direction Letters
(carbon copying the Administrative Agent on all such Direction Letters), to all
Persons that owe or are expected to owe Cash Receipts to Borrower, directing
such Persons to forward all such amounts directly to the Lockbox Account.
Borrower hereby irrevocably appoints Agent as its attorney-in-fact and the
attorney-in-fact for sending notices to any Person who is or may become
obligated to make any payment of Cash Receipts to Borrower. With respect to Cash
Receipts received directly by Borrower, Borrower shall be deemed to hold all
such amounts in trust for the benefit Agent and the Lenders, and Borrower shall
within two Business Days deposit, or cause to be deposited, all such amounts in
the Lockbox Account.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 41

 

 

Section 8.22. Non-Voting Observer Until the Term Loan has been paid in full,
Agent shall be entitled to designate one (1) non-voting observer to attend any
meeting of the boards of directors (or other applicable governing bodies) of
Borrower and any Guarantor; provided that, such observers shall not be entitled
to participate in discussions or receive materials (i) directly relating to this
Agreement or the other Loan Documents or any refinancing thereof or (ii) that
relate to any legally privileged material (other than matters relating to title
to Oil and Gas Properties). In accordance herewith, Borrower shall, and shall
cause each Guarantor to, (a) give timely advance notice to such observer of all
meeting of their respective governing bodies and all proposals to such bodies
for action without a meeting, (b) allow such observer to attend all such
meeting, and (c) provide such observer with copies of all written materials
distributed to such directors in connection with such meeting or proposals for
action without a meeting. In addition, Borrower and each Guarantor agree to
provide Agent with prompt notice of any actions approved by written consent.
Borrower shall reimburse the non-voting observer designated by the Lenders for
the reasonable and documented out-of-pocket expenses (including travel expenses)
incurred by such observer in attending such meetings.

 

Section 8.23. Hazardous Material Laws

 

(a) Use and operate all of its facilities and properties in material compliance
with all applicable Hazardous Material Laws, keep all material required permits,
approvals, certificates, licenses and other authorizations required under such
Hazardous Material Laws in effect and remain in compliance therewith, and handle
all Hazardous Materials in material compliance with all applicable Hazardous
Material Laws;

 

(b) (i) Promptly notify the Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries received by any Credit Party relating
to its facilities and properties or compliance with Hazardous Material Laws
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect and (ii) promptly cure and have dismissed with prejudice to the
reasonable satisfaction of the Agent and the Agent any material actions and
proceedings relating to compliance with Hazardous Material Laws to which any
Credit Party is named a party, other than such actions or proceedings being
contested in good faith and with the establishment of reasonable reserves;

 

(c) To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or
disposal of Hazardous Material, which solely, or together with other releases or
disposals of Hazardous Materials could reasonably be expected to have a Material
Adverse Effect;

 

(d) Provide such information and certifications which the Agent or any Lender
may reasonably request from time to time to evidence compliance with this
Section 8.23. .

 

Section 8.24. Publicly Traded Status Borrower will not take any action or
knowingly take any inaction or file any document to terminate or cause the
termination of the registration of its common stock under Section 12 of the
Securities Exchange Act of 1934, as amended, without Majority Lenders’ consent.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 42

 

 

Section 8.25. Title Information

 

(a) On or before the delivery to Agent of each Reserve Report required by
Section 8.1. (a) , Borrower will deliver title information in form and substance
reasonably acceptable to Agent covering enough of the Oil and Gas Properties
evaluated by such Reserve Report that were not included in the immediately
preceding Reserve Report or with respect to which title information was not
previously provided, so that Agent shall have received, together with title
information previously delivered to Agent, title information reasonably
satisfactory to Agent on all of the Oil and Gas Properties evaluated by such
Reserve Report.

 

(b) If Borrower has provided title information for additional Properties under
Section 8.25. (a) , Borrower shall, within 30 days of notice from Agent that
title defects or exceptions exist with respect to such additional Properties,
either (i) cure any such title defects or exceptions (including defects or
exceptions as to priority) that are not permitted by this Agreement raised by
such information, or (ii) deliver title information in form and substance
acceptable to Agent so that Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on all of the value of the Oil and Gas Properties evaluated by such
Reserve Report.

 

Section 8.26. Additional Collateral; Additional Guarantors

 

(a) Promptly after the end of each month, Borrower shall review the current
Mortgaged Properties to ascertain whether all Oil and Gas Properties of Borrower
are Mortgaged Properties. If the Mortgaged Properties do not represent all such
Properties, then Borrower shall grant to Agent as security for the Indebtedness
a senior Lien interest on additional Oil and Gas Properties not already subject
to a Lien of the Security Documents such that after giving effect thereto, the
Mortgaged Properties will represent all such Properties. All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security Documents,
all in form and substance reasonably satisfactory to Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.

 

(b) Borrower shall promptly cause each Subsidiary, whether now existing or
hereafter formed or acquired, to guarantee the Indebtedness pursuant to a
guaranty agreement in form and substance reasonably acceptable to Agent. In
connection with any such guaranty, the Borrower shall, or shall cause each other
member of Borrower to: (i) execute and deliver such guaranty agreement, (ii)
pledge all of the Equity Interests of each Subsidiary (including, without
limitation, delivery of original stock certificates evidencing the Equity
Interests of such Subsidiary (if any such stock certificates exist), together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof), (iii) grant a Lien in and to all of the
Properties of such member of Borrower (including, without limitation, the Oil
and Gas Properties of such Person) pursuant to the Security Instruments and such
other deeds of trust, mortgages, agreements and instruments, in form and
substance satisfactory to Agent, as Agent may request and (iv) execute and
deliver such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by Agent.

 

(c) The Borrower will at all times cause all of the Properties of Borrower to be
subject to a Lien of the Security Documents.

 

(d) All of the issued and outstanding Equity Interests of each Subsidiary shall
at all times be pledged to Agent pursuant to a pledge agreement or other
security agreements acceptable to Agent.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 43

 

 

Section 8.27. Management Borrower will maintain an employment agreement with the
Manager, which agreement contains a reasonable and customary non-compete
provision and has a term at least twelve (12) months in excess of the Maturity
Date. The Borrower shall cause the Manager to be focused primarily on his duties
as a Responsible Officer of Borrower and, if applicable, its Subsidiaries, and
he shall not have management positions with other firms.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Borrower covenants and agrees that, until payment in full of the Obligations,
Borrower will not and will not permit any Subsidiary to, and no Guarantor will,
without obtaining the prior written consent of the Agent:

 

Section 9.1. Debt Create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, or otherwise become or remain liable with
respect to, any Debt, contingent or otherwise (including without limitation, any
off balance sheet liabilities), except the Obligations and the Debt set forth on
Schedule 9.1 and extensions, renewals and replacements of any such Debt that do
not increase the outstanding principal amount thereof. Notwithstanding the
foregoing, Borrower shall be permitted to incur:

 

(a) Debt subordinate to the Term Loan, to the extent Borrower has validly
requested an Accordion Advance pursuant to Section 2.2. (b) and neither Agent
nor any other Lender has committed to making such Accordion Advance within the
Request Period; provided that the final terms of such subordinate Debt shall
require the written consent of Agent, which consent shall not be unreasonably
withheld or delayed, and provided further that in connection with any such
subordinate Debt, Borrower shall execute such additional documentation as Agent
shall reasonably request in order to preserve the priority of the Lenders in the
Collateral;

 

(b) purchase money Debt and Capitalized Leases in respect of specific items of
equipment after December 31, 2015, provided, however, that (i) any Liens granted
by Borrower in connection with such future purchase money Debt or Capitalized
Lease must also be permitted under (l) of the definition of Permitted Liens;
(ii) no Default or Event of Default exists at the time of such incurrence, (iii)
Borrower can demonstrate pro forma compliance with the financial covenants set
forth in Section 8.19. after the incurrence of such Debt, and (iv) the principal
and interest payment terms of such Debt are approved by the Agent;

 

(c) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties;

 

(d) endorsements of negotiable instruments for collection in the ordinary course
of business;

 

(e) the Obligations;

 

(f) Guarantees of the Obligations; and

 

(g) other unsecured Debt not to exceed $500,000 in the aggregate at any one time
outstanding.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 44

 

 

Section 9.2. Liens Create or suffer to be created or to exist any Lien excepting
only Permitted Liens.

 

Section 9.3. Organizational Documents Modify or amend its organization documents
or suffer or permit a material modification or amendment to its organizational
documents in any manner that reasonably could be expected to affect any rights
of Agent or any Lender under the Loan Documents or have a Material Adverse
Effect.

 

Section 9.4. No Subsidiaries Acquire or form any Subsidiary unless (a) such
Subsidiary (i) is a wholly-owned Subsidiary, (ii) executes and delivers to
Agent, for the benefit of the Lenders, a Guaranty and such other Loan Documents
as required by Agent, and (iii) delivers such certificates, evidences of
corporate action, financing statements, opinions of counsel and other documents
as Agent or any Lender may reasonably request, and (b) Borrower, the appropriate
Guarantor or the appropriate Subsidiary executes a Security Agreement pledging
to Agent, for the benefit of the Lenders, the stock of such new Subsidiary, and
delivers to Agent the applicable stock certificates and stock powers executed in
blank, all of the items referred to in (a) and (b) above to be in form and
substance reasonably satisfactory to Agent, in each case not later than 10 days
after the acquisition or formation of such Subsidiary.

 

Section 9.5. Dividends Declare or pay any Distributions except for Permitted
Distributions.

 

Section 9.6. Acquisitions Make any Acquisition, other than Permitted
Acquisitions.

 

Section 9.7. Mergers, Conveyances, Consolidations, etc. (a) Merge or consolidate
with or into any other Person, (b) convey, sell, lease, transfer, assign or
otherwise dispose of all or substantially all of its assets to any Person,
including but not limited to the sale or discount of any Accounts Receivable
(other than in connection with the Account Purchase Credit Agreement) and any
sale/leaseback transaction, or (c) adopt or effect any plan of reorganization,
recapitalization, liquidation or dissolution, except that a Subsidiary of
Borrower may be a party to any merger or consolidation that constitutes an
Acquisition permitted by Section 9.6. , provided that such Subsidiary shall be
the survivor of any such merger or consolidation.

 

Section 9.8. Change of Name or Location Change its name, state of organization,
or the location of its chief executive office without first notifying Agent in
writing of such change at least thirty (30) days before its effective date.

 

Section 9.9. Investments Make or permit to remain outstanding any Investment
other than Permitted Investments.

 

Section 9.10. Subordinated Debt Permit any amendment or modification to the
documents evidencing or governing any subordinated debt permitted by the Agent
hereunder, or directly or indirectly, voluntarily prepay, defease or in
substance defease, purchase, redeem, retire, or otherwise acquire, any such
subordinated debt, except to the extent such prepayment, defeasance, purchase,
redemption, retirement or other acquisition is made solely with the proceeds of
an Equity Raise.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 45

 

 

Section 9.11. Character of Business Change the general character of its business
as conducted on the Closing Date, or engage in any type of business not
reasonably related to its business as presently conducted.

 

Section 9.12. Management Change Permit the termination of, or change of, (a) Avi
Mirman as the Chief Executive Officer of Borrower, or (b) the Chief Executive
Officer of any Guarantor; unless, in either case, within ninety (90) days a
replacement acceptable to Agent, in Agent’s sole discretion, has been approved
by such Person’s board of directors.

 

Section 9.13. Location of Collateral Without at least fifteen (15) days prior
written notice to Agent add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than
Twenty-Five Thousand Dollars ($25,000) in Borrower’s, such Guarantor’s or such
Subsidiary’s assets or property) or deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of Twenty-Five Thousand
Dollars ($25,000) to a bailee at a location other than to a bailee and at a
location already disclosed to Agent in writing. If Borrower intends to deliver
any portion of the Collateral valued, individually or in the aggregate, in
excess of Twenty-Five Thousand Dollars ($25,000) to a bailee, and Agent and such
bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower shall cause such bailee to execute and deliver a bailee agreement
in form and substance satisfactory to Agent.

 

Section 9.14. Transactions with Affiliates Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate, except for (i)
transactions that are in the ordinary course of Borrower’s, such Guarantor’s or
such Subsidiary’s business, upon fair and reasonable terms that are no less
favorable to Borrower, such Guarantor or such Subsidiary than would be obtained
in an arm’s length transaction with a non-affiliated Person, (ii) transactions
between Borrower and any Guarantor or Subsidiary, or (iii) transactions set
forth on Schedule 9.14.

 

Section 9.15. Limitation on Leases Except as set forth on Schedule 9.15,
Borrower will not allow, create, incur, assume or suffer to exist any obligation
for the payment of rent or hire of Property of any kind whatsoever (real or
personal but excluding Capital Leases and leases of oil and gas properties),
under leases or lease agreements which would cause the aggregate amount of all
payments made by Borrower pursuant to all such leases or lease agreements,
including, without limitation, any residual payments at the end of any lease, to
exceed $50,000 in any quarter during the life of such leases without the
approval of Agent.

 

Section 9.16. Sale and Leasebacks The Borrower will not enter into any
arrangement, directly or indirectly, with any Person whereby any member of
Borrower shall sell or transfer any of its Property, whether now owned or
hereafter acquired, and whereby Borrower shall then or thereafter rent or lease
such Property or any part thereof or other Property that Borrower intends to use
for substantially the same purpose or purposes as the Property sold or
transferred.

 

Section 9.17. Maintenance of Collateral Accounts Maintain any Collateral Account
except pursuant to the terms of Section 8.12. (b) hereof.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 46

 

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.1. Events of Default The occurrence of any of the following events
shall constitute an “Event of Default” (herein so called) under this Agreement:

 

(a) Borrower shall fail to pay when due any principal of or interest on the Term
Loan Note under this Agreement or any other Loan Document;

 

(b) Borrower shall fail to pay any other monetary amount when due under this
Agreement or any other Loan Document (other than an amount payable under Section
10.01(a)), when due and such failure shall continue unremedied for a period of
five (5) days;

 

(c) any covenant, agreement or condition contained in Section 8.1, 8.2, 8.3,
8.5, 8.6, 8.7, 8.8, 8.10, 8.11, 8.12, 8.14, 8.15, 8.19, 8.20, 8.21, 8.22, 8.23,
8.25, 8.26 or Article IX of this Agreement is not fully and timely performed,
observed or kept in all material respects;

 

(d) any covenant, agreement or condition contained in this Agreement or in any
other Loan Document (other than as covered by Sections 10.1(a), 10.1(b) and
10.1(c) above) is not fully and timely performed, observed or kept in all
material respects, and which such failure continues for a period of thirty (30)
days after the date any officer of Borrower obtains knowledge of such default or
Agent sends notice to Borrower of such failure; provided, however, that Agent
shall not be required to give any such notice more than two (2) times in any
twelve (12) month period;

 

(e) any representation, warranty, certification or statement made or deemed to
have been made by Borrower, any Guarantor or any Subsidiary in this Agreement or
by Borrower, any Guarantor or any Subsidiary or any other Person in any
certificate, financial statement or other document delivered pursuant to this
Agreement, including, without limitation, any other Loan Document, shall prove
to have been incorrect in any material respect when made;

 

(f) any event or condition shall occur and continue unremedied or unwaived for a
period beyond any applicable cure period provided pursuant to the terms of any
Debt of Borrower, any Guarantor, or any Subsidiary which entitles (or, with the
giving of notice or lapse of time or both, would entitle) the holder of any such
Debt to accelerate the maturity thereof;

 

(g) Borrower, any Guarantor or any Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 47

 

 

(h) an involuntary case or other proceeding shall be commenced against Borrower,
any Guarantor, or any Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against Borrower, any Guarantor, or any
Subsidiary under the federal bankruptcy laws as now or hereafter in effect;

 

(i) (i) the service of process seeking to attach, by trustee or similar process,
any funds of Borrower, any Guarantor, or any Subsidiary, or (ii) a notice of
lien or levy is filed against any of the assets of Borrower, any Guarantor, or
any Subsidiary by any Governmental Authority, and the same under subclauses (i)
and (ii) hereof are not, within fifteen (15) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);

 

(j) (i) any material portion of the assets of Borrower, any Guarantor, or any
Subsidiary is attached, seized, levied on, or comes into possession of a trustee
or receiver, or (ii) any court order enjoins, restrains, or prevents Borrower,
any Guarantor, or any Subsidiary from conducting all or any material part of its
business;

 

(k) one or more final, non-appealable judgments or orders for the payment of
money in an aggregate amount outstanding at any time shall be rendered against
Borrower, any Guarantor or any Subsidiary and such judgment or order (i) shall
continue unsatisfied and unstayed (unless bonded with a supersedeas bond at
least equal to such judgment or order) for a period of thirty (30) days or (ii)
is not fully paid and satisfied at least ten days prior to the date on which any
of its assets may be lawfully sold to satisfy such judgment or order;

 

(l) one or more judgments or orders for the payment of money in an aggregate
amount exceeding $250,000 shall be rendered against Borrower, any Guarantor or
any Subsidiary, whether or not otherwise bonded or stayed;

 

(m) the sale, pledge, encumbrance, assignment or transfer, voluntarily or
involuntarily, of any interest in any Guarantor, or any Subsidiary, without the
prior written consent of the Agent;

 

(n) a Change in Control;

 

(o) the occurrence of any event of default under any terms or provisions of any
Permitted Subordinated Debt or of any Subordination Agreement or the occurrence
of any event requiring the prepayment of any Permitted Subordinated Debt;

 

(p) any Governmental Approval shall have been (i) revoked, rescinded, suspended,
modified in an adverse manner or not renewed in the ordinary course for a full
term or (ii) subject to any decision by a Governmental Authority that designates
a hearing with respect to any applications for renewal of any of such
Governmental Approval or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or non-renewal adversely
affects the legal qualifications of Borrower, any Guarantor or any Subsidiary to
hold such Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or non-renewal could reasonably
be expected to affect the status of or legal qualifications of Borrower or any
of its Subsidiaries to hold any Governmental Approval in any other jurisdiction,
except where individually or in the aggregate would not reasonably be excepted
to have a Material Adverse Event; or

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 48

 

 

(q) Borrower shall sell more than five percent (5%) of its Oil and Gas
Properties during the term of this Agreement without Agent’s prior written
consent.

 

Section 10.2. Remedies If any of the Events of Default specified in Section 10.1
shall occur, then (a) Agent, upon the written instruction of the Majority
Lenders, shall be entitled (i) by notice to Borrower, to declare the commitments
and the obligation to make advances hereunder, if any, to be terminated,
whereupon the same shall forthwith terminate, and (ii) to declare the Term Loan
Note and all interest accrued and unpaid thereon, and all other amounts payable
under the Term Loan Note, this Agreement, and the other Loan Documents, to be
forthwith due and payable, whereupon the notes, all such interest and all such
other amounts, shall become and be forthwith due and payable without
presentment, demand, protest, or further notice of any kind (including, without
limitation, notice of default, notice of intent to accelerate and notice of
acceleration), all of which are hereby expressly waived by Borrower, and (b)
Agent, upon the written instruction of the Majority Lenders, may avail itself of
any and all powers, rights and remedies available at law or provided in this
Agreement, the Term Loan Note, the other Loan Documents or any other document
executed pursuant hereto or in connection herewith; provided, however, that with
respect to any Event of Default described in Section 10.1(g) or 10.1(h), the
entire unpaid principal amount of the Term Loan Note, all interest accrued and
unpaid thereon and all such other amounts payable under the Term Loan Note, this
Agreement and the other Loan Documents, shall automatically become immediately
due and payable, without presentment, demand, protest, or any notice of any kind
(including, without limitation, notice of default, notice of intent to
accelerate and notice of acceleration), all of which are hereby expressly waived
by Borrower.

 

Section 10.3. Certain Other Remedial Matters Upon the occurrence of any Event of
Default, Agent, upon the written instruction of the Majority Lenders, shall also
have the right immediately and without notice, to take possession of and
exercise possessory rights with regard to any property securing payment of the
Obligations. All powers, rights and remedies of Agent, for the benefit of the
Lenders, set forth in this Article X shall be cumulative and not exclusive of
any other power, right or remedy available to Agent or any Lender under any
Governmental Requirement or under this Agreement, the Note, the other Loan
Documents or any other document executed pursuant hereto or in connection
herewith to enforce the performance or observance of the covenants and
agreements contained in this Agreement and the other Loan Documents, and no
delay or omission of Agent or any Lender to exercise any power, right or remedy
shall impair any such power, right or remedy, or shall be construed to be a
waiver of the right to exercise any such power, right or remedy. Every power,
right or remedy of Agent or each Lender set forth in this Agreement, the Note,
the other Loan Documents or any other document executed pursuant hereto or in
connection herewith, or afforded by Governmental Requirement may be exercised
from time to time, and as often as may be deemed expedient by Agent or any such
Lender.

 

Section 10.4. Disposition of Collateral Upon the occurrence of any Event of
Default, Agent, upon the written instruction of the Majority Lenders, may
exercise all rights and remedies against the Collateral available under the
Code. Borrower hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to Borrower,
addressed as set forth in Section 11.4. , at least ten (10) days prior to (i)
the date of any such public sale or (ii) the time after which any such private
sale or other disposition may be made. The proceeds of the Collateral shall be
applied by Agent, for the benefit of the Lenders, to payment of the Obligations
in such order as the Lenders shall determine, each in its sole discretion.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 49

 

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.1. Waivers, Etc. No failure or delay on the part of Agent or any
Lender in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No course of dealing between Borrower, Agent and any Lender
shall operate as a waiver of any right of Agent or any Lender. No modification
or waiver of any provision of this Agreement, the Note or any other Loan
Document nor consent to any departure by Borrower therefrom shall in any event
be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances.

 

Section 11.2. Reimbursement of Expenses Whether or not the transactions
contemplated by this Agreement shall be consummated, Borrower agrees to pay when
due (or, if no stated due date, upon demand by Agent or such Lender) to (a)
Agent and each Lender for its out-of-pocket expenses, including the fees and
expenses of counsel to Agent or any Lender, in connection with such
transactions, or any of them, or otherwise in connection with this Agreement or
any other Loan Document, including, without limitation, the negotiation,
preparation, execution, administration, modification and enforcement of this
Agreement or any other Loan Document and all fees, including the fees and
expenses of counsel to Agent or any Lender, costs and expenses of Agent or any
Lender in connection with audits, due diligence, transportation, computer,
duplication, consultants, search reports, all filing and recording fees,
appraisals, insurance, environmental inspection fees, survey fees and escrow
fees, and (b) Agent or any Lender for its out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, in connection with the enforcement
of this Agreement or any other Loan Document.

 

Section 11.3. Venue BORROWER, AGENT AND EACH LENDER AGREE THAT PULASKI COUNTY,
ARKANSAS IS PROPER VENUE FOR ANY ACTION OR PROCEEDING BROUGHT BY BORROWER OR
LENDER, WHETHER IN CONTRACT, TORT OR OTHERWISE. ANY ACTION OR PROCEEDING AGAINST
BORROWER MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT IN SUCH COUNTY TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER HEREBY IRREVOCABLY (A) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF
SUCH COURTS, AND (B) WAIVES ANY OBJECTION BORROWER MAY NOW OR HEREAFTER HAVE AS
TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT OR THAT
ANY SUCH COURT IS AN INCONVENIENT FORUM. BORROWER AGREES THAT SERVICE OF PROCESS
UPON BORROWER MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, AT BORROWER’S ADDRESSES SPECIFIED IN SECTION 11.4. LENDER MAY SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW AND MAY BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR WITH RESPECT TO ANY OF BORROWER’S PROPERTIES IN
COURTS IN OTHER PROPER JURISDICTIONS OR VENUES.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 50

 

 

Section 11.4. Notices All notices and other communications provided for herein
shall be in writing (including telex, facsimile, or cable communication) and
shall be mailed, couriered, telecopied, telexed, cabled or delivered addressed
as follows:

 

If to Borrower Agent, to it at:

 

Lilis Energy, Inc.

1900 Grant Street

Suite 720

Denver, CO 80203

Attention: Chief Financial Officer

Telephone: 303-951-7920

Fax: (303) 957-2234

 

With a copy to:

 

Davis Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, Colorado 80202

Attention: Ron Levine

Facsimile: 303-893-1379

Email: Ron.Levine@dgslaw.com

 

If to Agent, to it at:

 

Heartland Bank

One Information Way, Suite 300

Little Rock, Arkansas 72202

Attention: Greg White

Telephone: 501-734-0125

Fax: 501-614-7832

 

or as to Borrower or Agent, to such other address as shall be designated by such
party in a written notice to the other parties. All such notices and
communications shall, when mailed, delivered by courier, telecopied, telexed,
transmitted, or cabled, become effective when delivered for overnight (next day
delivery) or transmitted, or if mailed, three (3) Business Days have elapsed
after being deposited in the mail (with first class postage prepaid and
addressed as aforesaid), or when confirmed by telex answerback, transmitted to
the correct telecopier, or delivered to the courier or the cable company, except
that notices and communications from Borrower to Agent shall not be effective
until actually received by Agent.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 51

 

 

Section 11.5. GOVERNING LAW EACH LOAN DOCUMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ARKANSAS AND THE UNITED
STATES OF AMERICA.

 

Section 11.6. Survival of Representations, Warranties and Covenants All
representations, warranties and covenants contained herein or in the other Loan
Documents or made in writing by Borrower or any Subsidiary in connection
herewith or therewith shall survive the execution and delivery of this Agreement
and the Note, and will bind and inure to the benefit of the respective
successors and assigns of the parties hereto, whether so expressed or not. No
investigation at any time made by or on behalf of Agent or any Lender shall
diminish Agent’s or such Lender’s right to rely thereon.

 

Section 11.7. Counterparts; Execution by Facsimile Transmission This Agreement
may be executed in several counterparts, and by the parties hereto on separate
counterparts, and each counterpart, when so executed and delivered, shall
constitute an original instrument, and all such separate counterparts shall
constitute but one and the same instrument. The method of execution of each Loan
Document may be by means of facsimile transmission, and delivery of such a
facsimile transmission shall be deemed an original for purposes hereof, provided
that each party so delivering a facsimile transmission shall promptly thereafter
deliver the original version thereof.

 

Section 11.8. Separability Should any clause, sentence, paragraph or section of
this Agreement be judicially declared to be invalid, unenforceable or void, such
decision shall not have the effect of invalidating or voiding the remainder of
this Agreement, and the parties hereto agree that the part or parts of this
Agreement so held to be invalid, unenforceable or void will be deemed to have
been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein. Each
covenant contained in this Agreement shall be construed (absent an express
contrary provision herein) as being independent of each other covenant contained
herein, and compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with one or more other
covenants.

 

Section 11.9. Descriptive Headings The section headings in this Agreement have
been inserted for convenience only and shall be given no substantive meaning or
significance whatsoever in construing the terms and provisions of this
Agreement.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 52

 

 

Section 11.10. Setoff Borrower, for itself and its Subsidiaries, and each
Guarantor hereby gives and confirms to Agent and each Lender a right of setoff
of all moneys, securities and other property of Borrower, any Guarantor, or any
Subsidiary and the proceeds thereof, now or hereafter delivered to remain with
or in transit in any manner to Agent or any Lender, its correspondents or its
agents from or for Borrower, any Guarantor, or any Subsidiary, whether for
safekeeping, custody, pledge, transmission, collection or otherwise or coming
into possession of Agent or any Lender in any way, and also, any balance of any
deposit accounts and credits of Borrower, any Guarantor, or any Subsidiary with,
and any and all claims of security for the payment of the Note and of all other
liabilities and obligations now or hereafter owed by Borrower, any Guarantor, or
any Subsidiary to Agent or any Lender, contracted with or acquired by Agent or
any Lender, whether such liabilities and obligations be joint, several,
absolute, contingent, secured, unsecured, matured or unmatured, and Borrower,
for itself and its Subsidiaries, and each Guarantor, hereby authorizes Agent and
each Lender at any time or times, while there is then continuing an Event of
Default without prior notice, to apply such money, securities, other property,
proceeds, balances, credits of claims, or any part of the foregoing, to any or
all of the Obligations now or hereafter existing, whether such Obligations be
contingent, unmatured or otherwise, and whether any collateral security therefor
is deemed adequate or not. The rights described herein shall be in addition to
any collateral security described in any separate agreement executed by
Borrower.

 

Section 11.11. Successors and Assigns; Participations

 

(a) All covenants, promises and agreements by or on behalf of Borrower, any
Guarantor or any Subsidiary, Agent or any Lender contained in this Agreement and
the other Loan Documents shall bind and inure to the benefit of their respective
successors and permitted assigns. None of Borrower, any Guarantor or any
Subsidiary may assign or transfer any of its rights or obligations under the
Loan Documents without the prior written consent of the Agent.

 

(b) Any Lender may sell participations to one or more banks or other financial
institutions in all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of any of the
Term Loan and the Obligations of Borrower owing to it and the Term Loan Note
held by it). Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its pro rata share of the Loan. Notwithstanding
the foregoing, no such assignment shall be made (i) to Borrower, any Guarantor
or any other Person liable for any part of the Obligations or any of Affiliate
or Subsidiary of the foregoing, or (ii) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (b).

 

(c) Notwithstanding any other provision herein, Agent or any Lender may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 11.11, disclose to the assignee or
participant or proposed assignee or participant, any information relating to
Borrower or any Subsidiary furnished to Agent or any Lender by or on behalf of
Borrower or any Subsidiary.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 53

 

 

Section 11.12. Interest All agreements between Borrower and Agent or any Lender,
whether now existing or hereafter arising and whether written or oral, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand being made on the Term Loan Note or otherwise, shall the
amount contracted for, charged, reserved or received by Agent or any Lender for
the use, forbearance, or detention of the money to be loaned under this
Agreement or otherwise or for the payment or performance of any covenant or
obligation contained herein or in any other Loan Document exceed the Highest
Lawful Rate. If, as a result of any circumstances whatsoever, fulfillment by
Borrower of any provision hereof or of any of such documents, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by applicable usury law or result in Agent or any Lender
having or being deemed to have contracted for, charged, reserved or received
interest (or amounts deemed to be interest) in excess of the maximum lawful rate
or amount of interest allowed by applicable law to be so contracted for,
charged, reserved or received by Agent or any Lender, then, ipso facto, the
obligation to be fulfilled by Borrower shall be reduced to the limit of such
validity, and if, from any such circumstance, Agent or any Lender shall ever
receive interest or anything which might be deemed interest under applicable law
which would exceed the Highest Lawful Rate, such amount which would be excessive
interest shall be refunded to Borrower, or, to the extent (i) permitted by
applicable law and (ii) such excessive interest does not exceed the unpaid
principal balance of the Term Loan Note and the amounts owing on other
Obligations of Borrower to Agent or the Lenders under any Loan Document, applied
to the reduction of the principal amount owing on account of the Term Loan Note
or the amounts owing on other Obligations of Borrower to Agent or the Lenders
under any Loan Document and not to the payment of interest. All sums paid or
agreed to be paid to Agent or any Lender for the use, forbearance, or detention
of the indebtedness of Borrower to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full term of such indebtedness until payment in full of the principal thereof
(including the period of any renewal or extension thereof) so that the interest
on account of such indebtedness shall not exceed the Highest Lawful Rate. The
terms and provisions of this Section 11.12. shall control and supersede every
other provision hereof and of all other agreements between Borrower and Agent or
any Lender.

 

Section 11.13. Indemnification Borrower agrees:

 

(a) TO INDEMNIFY LENDER AND ITS AFFILIATES AND EACH OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND
EXPERTS (“INDEMNIFIED PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND
PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS
WHICH ARE ACTUALLY INCURRED BY OR ASSERTED AGAINST OR INVOLVE ANY OF THEM
(WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY THERETO) AS A RESULT OF,
ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY
BORROWER OF THE PROCEEDS OF THE LOAN, (II) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATION OF THE BUSINESS OF
BORROWER, ANY GUARANTOR OR THE SUBSIDIARIES, (IV) THE FAILURE OF BORROWER OR ANY
OF THE SUBSIDIARIES TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT OR WITH ANY
GOVERNMENTAL REQUIREMENT, (V) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH
OF ANY WARRANTY OF BORROWER, ANY GUARANTOR OR ANY OF THE SUBSIDIARIES SET FORTH
IN ANY OF THE LOAN DOCUMENTS, (VI) ANY ASSERTION THAT LENDERS WERE NOT ENTITLED
TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE LOAN DOCUMENTS OR (VII) ANY
OTHER ASPECT OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL OTHER EXPENSES INCURRED IN
CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO DEFEND ANY SUCH ACTION,
SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS, LITIGATIONS OR INQUIRIES) OR
CLAIM AND INCLUDING ALL INDEMNITY MATTERS ARISING BY REASON OF THE NEGLIGENCE OF
ANY INDEMNIFIED PARTY (EXCEPT AS TO THE EXTENT ANY SUCH INDEMNITY MATTERS HAVE
BEEN CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PARTY, IT BEING THE INTENT OF THE PARTIES THAT EACH INDEMNIFIED PARTY SHALL BE
INDEMNIFIED FROM INDEMNITY MATTERS CAUSED BY THE NEGLIGENCE, WHETHER SOLE,
JOINT, CONCURRENT, CONTRIBUTORY, ACTIVE OR PASSIVE, OF SUCH INDEMNIFIED PARTY);
AND

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 54

 

 

(b) TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED PARTY FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST RECOVERY ACTIONS, ADMINISTRATIVE
ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES TO WHICH ANY SUCH PERSON MAY
BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO BORROWER, THE
GUARANTORS, THE SUBSIDIARIES, OR ANY OF THEIR PROPERTIES, INCLUDING, WITHOUT
LIMITATION, THE TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES ON ANY OF THEIR
PROPERTIES, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY BORROWER, ANY
GUARANTOR OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO BORROWER OR
ANY SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY BORROWER, ANY GUARANTOR OR ANY
SUBSIDIARY OF ANY OF ITS PROPERTIES OR PAST ACTIVITY ON ANY OF ITS PROPERTIES
WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (IV) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT OR DISPOSAL OF
HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY
BORROWER, ANY GUARANTOR OR ANY SUBSIDIARY OR (V) ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE BUSINESS OF BORROWER, ANY GUARANTOR
OR ANY SUBSIDIARY.

 

(c) Borrower’s obligations under this Section 11.13 shall survive the
termination of this Agreement and the payment in full of the Term Loan Note and
all other amounts payable hereunder.

 

Section 11.14. Payments Set Aside To the extent any payments on the Obligations
or proceeds of any Collateral or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other Person under any Debtor Relief Law, then to the extent of such
recovery, the Obligations or part thereof originally intended to be satisfied,
and all rights and remedies therefor, shall be revived and shall continue in
full force and effect, and Agent’s and Lenders’ rights, powers and remedies
under this Agreement and each other Loan Document shall continue in full force
and effect, as if such payment had not been made or such enforcement or setoff
had not occurred. In such event, each Loan Document shall be automatically
reinstated and Borrower and each Subsidiary shall take such action as may be
reasonably requested by Agent or any Lender to effect such reinstatement.

 

Section 11.15. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Term Loan Note or any other Loan Document, nor consent to any
departure by Borrower or any Subsidiary herefrom or therefrom, shall in any
event be effective unless the same shall be in writing and signed by Borrower
and/or the applicable Subsidiary, as to amendments, and by Agent, in all cases,
and then, in any case, such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 55

 

 

Section 11.16. Relationship of the Parties This Agreement provides for the
making of a loan by Lenders, each in its capacity as a lender, to Borrower, in
its capacity as a borrower, and for the payment of interest and repayment of
principal by Borrower to Lenders. The relationship between Lenders and Borrower
is limited to that of creditor/secured party, on the one hand, and debtor, on
the other hand. The provisions herein for compliance with financial and other
covenants, delivery of financial, environmental and other reports, and
financial, environmental and other inspections, investigations, audits,
examinations or tests are intended solely for the benefit of each Lender to
protect its interests as a lender in assuring payments of interest and repayment
of principal and nothing contained in this Agreement or any other Loan Document
shall be construed as permitting or obligating Agent or any Lender to act as
financial or business advisors or consultants to Borrower, any Guarantor, or any
Subsidiary, as permitting or obligating Agent or any Lender to control Borrower
or any Subsidiary or to conduct or operate Borrower’s, any Guarantor’s or any
Subsidiary’s operations, as creating any fiduciary obligation on the part of
Agent or any Lender to Borrower, any Guarantor, or any Subsidiary, or as
creating any joint venture, agency, or other relationship between the parties
other than as explicitly and specifically stated in this Agreement. Borrower
acknowledges that it has had the opportunity to obtain the advice of experienced
counsel of its own choosing in connection with the negotiation and execution of
this Agreement and the other Loan Documents and to obtain the advice of such
counsel with respect to all matters contained herein. Borrower further
acknowledges that it is experienced with respect to financial and credit matters
and has made its own independent decision to apply to Lenders for the financial
accommodations provided hereby and to execute and deliver this Agreement and the
other Loan Documents.

 

Section 11.17. Certain Matters of Construction The masculine and neuter genders
used in this Agreement each includes the masculine, feminine and neuter genders,
and whenever the singular number is used, the same shall include the plural
where appropriate, and vice versa. Wherever the term “including” or a similar
term is used in this Agreement, it shall be read as if it were written
“including by way of example only and without in any way limiting the generality
of the clause or concept referred to.” References to Borrower or Guarantor shall
mean, each person comprising same, jointly and severally.

 

Section 11.18. JURY TRIAL WAIVER EACH OF BORROWER AND LENDER, FOR ITSELF AND ANY
OF ITS AFFILIATES, HEREBY WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
MATTER ARISING OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 11.19. FINAL AGREEMENT THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 56

 

 

Section 11.20. Confidentiality In handling any confidential information, Agent
and each Lender shall exercise the same degree of care that it exercises for its
own proprietary information, but disclosure of information may be made: (a) to
Agent’s or any Lender’s Subsidiaries or Affiliates; (b) to prospective
transferees or purchasers of any interest herein; (c) as required by law,
regulation, subpoena, or other order; (d) to Agent’s or any Lender’s regulators
or as otherwise required in connection with Agent’s or any Lender’s examination
or audit; (e) as Agent or any Lender considers appropriate in exercising
remedies under the Loan Documents; and (f) to third-party service providers of
Agent or any Lender so long as such service providers have executed a
confidentiality agreement with Agent or such Lender with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Agent’s or
any Lender’s possession when disclosed to Agent or any Lender, or becomes part
of the public domain (other than as a result of its disclosure by Agent or any
Lender in violation of this Agreement) after disclosure to Agent or any Lender;
or (ii) disclosed to Agent or any Lender by a third party, if Agent or such
Lender does not know that the third party is prohibited from disclosing the
information.

 

ARTICLE XII
AGENT

 

Section 12.1. Appointment of the Agent Each Lender and the holder of each Note
(if issued) irrevocably appoints and authorizes the Agent to act on behalf of
such Lender or holder under this Agreement and the other Loan Documents and to
exercise such powers hereunder and thereunder as are specifically delegated to
the Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto, including without limitation the power to execute
or authorize the execution of financing or similar statements or notices, and
other documents. In performing its functions and duties under this Agreement,
the Agent shall act solely as agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for Borrower, any Guarantor or any Subsidiary.

 

Section 12.2. Deposit Account with the Agent or any Lender Borrower authorizes
the Agent, in the Agent’s sole discretion, upon notice to the Borrower to charge
the Lockbox Account, or any general deposit account maintained with the Agent
for the amount of any principal, interest, or other amounts or costs due under
this Agreement when the same become due and payable under the terms of this
Agreement or the Notes.

 

Section 12.3. Scope of the Agent’s Duties The Agent shall have no duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement or otherwise, have a fiduciary relationship with any
Lender (and no implied covenants or other obligations shall be read into this
Agreement against the Agent). None of the Agent, its Affiliates nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it or them under this
Agreement or any document executed pursuant hereto, or in connection herewith or
therewith with the consent or at the request of the Majority Lenders (or all of
the Lenders for those acts requiring consent of all of the Lenders) (except for
its or their own willful misconduct or gross negligence), nor be responsible for
or have any duties to ascertain, inquire into or verify (a) any recitals or
warranties made by Borrower, any Guarantor or any Subsidiary, or any officer
thereof contained herein or therein, (b) the effectiveness, enforceability,
validity or due execution of this Agreement or any document executed pursuant
hereto or any security thereunder, (c) the performance by the Borrower, any
Guarantor or any Subsidiary of their respective obligations hereunder or
thereunder, or (d) the satisfaction of any condition hereunder or thereunder.
The Agent and its Affiliates shall be entitled to rely upon any certificate,
notice, document or other communication (including any cable, telegraph, telex,
facsimile transmission or oral communication) believed by it to be genuine and
correct and to have been sent or given by or on behalf of a proper person. The
Agent may treat the payee of any Note as the holder thereof. The Agent may
employ agents and may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable to the Lenders (except
as to money or property received by them or their authorized agents), for the
negligence or misconduct of any such agent selected by it with reasonable care
or for any action taken or omitted to be taken by it in good faith in accordance
with the advice of such counsel, accountants or experts.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 57

 

 

Section 12.4. Successor Agent The Agent may resign as such at any time upon at
least thirty (30) days prior notice to the Borrower and each of the Lenders. If
the Agent at any time shall resign or if the office of the Agent shall become
vacant for any other reason, Majority Lenders shall, by written instrument,
appoint successor agent(s) (“Successor Agent”) satisfactory to such Majority
Lenders and, so long as no Default or Event of Default has occurred and is
continuing, to the Borrower (which approval shall not be unreasonably withheld
or delayed). Such Successor Agent shall thereupon become the Agent hereunder, as
applicable, and the Agent shall deliver or cause to be delivered to any
successor agent such documents of transfer and assignment as such Successor
Agent may reasonably request. If a Successor Agent is not so appointed or does
not accept such appointment before the resigning Agent’s resignation becomes
effective, the resigning Agent may appoint a temporary successor to act until
such appointment by the Majority Lenders and, if applicable, the Borrower, is
made and accepted, or if no such temporary successor is appointed as provided
above by the resigning Agent, the Majority Lenders shall thereafter perform all
of the duties of the resigning Agent hereunder until such appointment by the
Majority Lenders and, if applicable, the Borrower, is made and accepted. Such
Successor Agent shall succeed to all of the rights and obligations of the
resigning Agent as if originally named. The resigning Agent shall duly assign,
transfer and deliver to such Successor Agent all moneys at the time held by the
resigning Agent hereunder after deducting therefrom its expenses for which it is
entitled to be reimbursed hereunder. Upon such succession of any such Successor
Agent, the resigning Agent shall be discharged from its duties and obligations,
in its capacity as the Agent hereunder, except for its gross negligence or
willful misconduct arising prior to its resignation hereunder, and the
provisions of this Article XII shall continue in effect for the benefit of the
resigning Agent in respect of any actions taken or omitted to be taken by it
while it was acting as the Agent.

 

Section 12.5. Credit Decisions Each Lender acknowledges that it has,
independently of the Agent and each other Lender and based on the financial
statements of the Borrower and such other documents, information and
investigations as it has deemed appropriate, made its own credit decision to
extend credit hereunder from time to time. Each Lender also acknowledges that it
will, independently of the Agent and each other Lender and based on such other
documents, information and investigations as it shall deem appropriate at any
time, continue to make its own credit decisions as to exercising or not
exercising from time to time any rights and privileges available to it under
this Agreement, any Loan Document or any other document executed pursuant
hereto.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 58

 

 

Section 12.6. Authority of the Agent to Enforce This Agreement Each Lender,
subject to the terms and conditions of this Agreement, grants the Agent full
power and authority as attorney-in-fact to institute and maintain actions, suits
or proceedings for the collection and enforcement of any Obligations outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Lenders allowed
in any proceeding relative to Borrower, any Guarantor or any Subsidiary, or
their respective creditors or affecting their respective properties, and to take
such other actions which the Agent considers to be necessary or desirable for
the protection, collection and enforcement of the Notes, this Agreement or the
other Loan Documents.

 

Section 12.7. Indemnification of the Agent The Lenders agree (which agreement
shall survive the expiration or termination of this Agreement) to indemnify the
Agent and its Affiliates (to the extent not reimbursed by the Borrower, but
without limiting any obligation of the Borrower to make such reimbursement),
ratably according to their respective interest, from and against any and all
claims, damages, losses, liabilities, costs or expenses of any kind or nature
whatsoever (including, without limitation, reasonable fees and expenses of house
and outside counsel) which may be imposed on, incurred by, or asserted against
the Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from the Agent’s or its Affiliate’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of house and outside counsel) incurred by the Agent
and its Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Agent and its Affiliates are not reimbursed
for such expenses by the Borrower, but without limiting the obligation of the
Borrower to make such reimbursement. Each Lender agrees to reimburse the Agent
and its Affiliates promptly upon demand for its ratable share of any amounts
owing to the Agent and its Affiliates by the Lenders pursuant to this Section,
provided that, if the Agent or its Affiliates are subsequently reimbursed by the
Borrower for such amounts, they shall refund to the Lenders on a pro rata basis
the amount of any excess reimbursement. If the indemnity furnished to the Agent
and its Affiliates under this Section shall become impaired as determined in the
Agent’s reasonable judgment or the Agent shall elect in its sole discretion to
have such indemnity confirmed by the Lenders (as to specific matters or
otherwise), the Agent shall give notice thereof to each Lender and, until such
additional indemnity is provided or such existing indemnity is confirmed, the
Agent may cease, or not commence, to take any action. Any amounts paid by the
Lenders hereunder to the Agent or its Affiliates shall be deemed to constitute
part of the Indebtedness hereunder.

 

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 59

 

 

Section 12.8. Knowledge of Default It is expressly understood and agreed that
the Agent shall be entitled to assume that no Default or Event of Default has
occurred and is continuing, unless the officers of the Agent immediately
responsible for matters concerning this Agreement shall have received a written
notice from a Lender or Borrower specifying such Default or Event of Default and
stating that such notice is a “notice of default”. Upon receiving such a notice,
the Agent shall promptly notify each Lender of such Default or Event of Default
and provide each Lender with a copy of such notice and shall endeavor to provide
such notice to the Lenders within three (3) Business Days (but without any
liability whatsoever in the event of its failure to do so). The Agent shall also
furnish the Lenders, promptly upon receipt, with copies of all other notices or
other information required to be provided by the Borrower hereunder.

 

Section 12.9. The Agent’s Authorization; Action by Lenders Except as otherwise
expressly provided herein, whenever the Agent is authorized and empowered
hereunder on behalf of the Lenders to give any approval or consent, or to make
any request, or to take any other action on behalf of the Lenders (including
without limitation the exercise of any right or remedy hereunder or under the
other Loan Documents), the Agent shall be required to give such approval or
consent, or to make such request or to take such other action only when so
requested in writing by the Majority Lenders or the Lenders, as applicable
hereunder. Action that may be taken by the Majority Lenders, any other specified
percentage of the Lenders or all of the Lenders, as the case may be (as provided
for hereunder) may be taken (a) pursuant to a vote of the requisite percentages
of the Lenders as required hereunder at a meeting (which may be held by
telephone conference call), provided that the Agent exercises good faith,
diligent efforts to give all of the Lenders reasonable advance notice of the
meeting, or (b) pursuant to the written consent of the requisite percentages of
the Lenders as required hereunder, provided that all of the Lenders are given
reasonable advance notice of the requests for such consent.

 

Section 12.10. Enforcement Actions by the Agent Except as otherwise expressly
provided under this Agreement or in any of the other Loan Documents and subject
to the terms hereof, the Agent will take such action, assert such rights and
pursue such remedies under this Agreement and the other Loan Documents as the
Majority Lenders or all of the Lenders, as the case may be (as provided for
hereunder), shall direct; provided, however, that the Agent shall not be
required to act or omit to act if, in the reasonable judgment of the Agent, such
action or omission may expose the Agent to personal liability for which the
Agent has not been satisfactorily indemnified hereunder or is contrary to this
Agreement, any of the Loan Documents or applicable law. Except as expressly
provided above or elsewhere in this Agreement or the other Loan Documents, no
Lender (other than the Agent, acting in its capacity as agent) shall be entitled
to take any enforcement action of any kind under this Agreement or any of the
other Loan Documents.

 

Section 12.11. Collateral Matters

 

(a) The Agent is authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action with respect to any Collateral or the Security Documents which may be
necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 60

 

 

(b) The Lenders irrevocably authorize the Agent, in its reasonable discretion,
(i) to release or terminate any Lien granted to or held by the Agent upon any
Collateral (A) upon payment in full of all Obligations payable under this
Agreement and under any other Loan Document; (B) constituting property sold or
to be sold or disposed of as part of or in connection with any disposition
(whether by sale, by merger or by any other form of transaction and including
the property of any Subsidiary that is disposed of as permitted hereby)
permitted in accordance with the terms of this Agreement; (C) constituting
property in which Borrower, any Guarantor or any Subsidiary, as applicable,
owned no interest at the time the Lien was granted or at any time thereafter; or
(D) if approved, authorized or ratified in writing by the Majority Lenders, or
all the Lenders, as the case may be, as provided in Section 11.15. ; and (ii) if
all of the equity interests held by Borrower, any Guarantor or any Subsidiary in
any Person are sold or otherwise transferred to any transferee other than
Borrower, any Guarantor or any Subsidiary as part of or in connection with any
disposition (whether by sale, by merger or by any other form of transaction)
permitted in accordance with the terms of this Agreement, to release such Person
from all of its obligations under the Loan Documents (including, without
limitation, under any Guaranty). Upon request by the Agent at any time, the
Lenders will confirm in writing the Agent’s authority to release particular
types or items of Collateral pursuant to this Section 12.11(b).

 

Section 12.12. The Agents in their Individual Capacities Heartland Bank and its
Affiliates, successors and assigns shall each have the same rights and powers
hereunder as any other Lender and may exercise or refrain from exercising the
same as though such Lender were not the Agent. Heartland Bank and its Affiliates
may (without having to account therefor to any Lender) accept deposits from,
lend money to, and generally engage in any kind of banking, trust, financial
advisory or other business with Borrower, any Guarantor or any Subsidiary as if
such Lender were not acting as the Agent hereunder, and may accept fees and
other consideration therefor without having to account for the same to the
Lenders.

 

Section 12.13. The Agent’s Fees Until the Obligations have been repaid and
discharged in full and no commitment to extend any credit hereunder is
outstanding, the Borrower shall pay to the Agent, as applicable, any agency or
other fee(s) set forth (or to be set forth from time to time) in a fee letter on
the terms set forth therein and as agreed to in advance between Agent and
Borrower. The agency fees referred to in this Section 12.13 shall not be
refundable under any circumstances.

 

Section 12.14. Subordination Agreements Each Lender hereby irrevocably appoints,
designates and authorizes Agent to enter into any Subordination Agreement
pertaining to any Permitted Subordinated Debt, on its behalf and to take such
action on its behalf under the provisions of any such agreement (subject to the
last sentence of this Section 12.14). Each Lender further agrees to be bound by
the terms and conditions of each Subordination Agreement pertaining to any Debt
which is, or which will be, subordinated to the Obligations.

 

Section 12.15. No Reliance on the Agent’s Customer Identification Program

 

(a) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to The
United and Strengthening America by providing appropriate Tools Required to
Intercept and Obstruct Terrorism (“USA Patriot Act”) Act of 2001, Public Law
10756, October 26, 2001 or Executive Order 13224 of September 23, 2001 issued by
the President of the United States (66 Fed. Reg. 49049 (2001)) or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with Borrower, any Guarantor or any Subsidiary, any
of their respective Affiliates or agents, the Loan Documents or the transactions
hereunder: (i) any identify verification procedures, (ii) any record keeping,
(iii) any comparisons with government lists, (iv) any customer notices or (v)
any other procedures required under the CIP Regulations or such other laws.

 



CREDIT AGREEMENT (Lilis Energy, Inc.)





Page 61

 

 

(b) Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.

  

CREDIT AGREEMENT (Lilis Energy, Inc.)



Page 62

 

 

IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Agreement effective as of the date first
written above.

  



  BORROWER:       LILIS ENERGY, INC.,   a Nevada corporation         By:   /s/
Abraham Mirman   Name:   Abraham Mirman   Title: Chief Executive Officer        
LENDER:       HEARTLAND BANK,   an Arkansas state bank       By:   /s/ Phil
Thomas   Name: Phil Thomas   Title: CLO / EVP

 

 

CREDIT AGREEMENT (Lilis Energy, Inc.)





 

Page 63





 



